Shurgard Storage Centers, Inc.

Exhibit 10.42 - Joint-Ventrue Agreement with respect to SSC Benelux & Co. S.C.A

 

LINKLATERS

& ALLIANCE

 

 

 

JOINT-VENTURE AGREEMENT

 

With respect to

 

SSC Benelux & Co S.C.A.

 

 

 

Dated October 8, 1999

 

 

 

 

DE BANDT, VAN HECKE, LAGAE & LOESCH

Brederode 13

1000 Brussels

Belgium

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS - INTERPRETATIONS *

ARTICLE 2 - PURPOSE OF THIS AGREEMENT

*

ARTICLE 3 - CONDITIONS PRECEDENT

*



> 3.1. Conditions Precedent

*



3.2. Satisfaction of the Conditions Precedent

*



ARTICLE 4 - TRANSFORMATION AND FINANCING OF THE COMPANY

*



> 4.1. Transformation of the Company

*



4.2. General Partner Interests

*



4.3. Limited Liability Partner Interests

*



4.4. Transfer of Partner Interests

*



4.5. Warrants

*



4.6. Profit Certificates

*



4.7. Capital Increases

*



4.8. Preference Rights and Distribution

*



4.9. Debt Financing

*



ARTICLE 5 - CORPORATE GOVERNANCE

*



> 5.1. Board of Managers - Managers

*



5.2. Daily Management

*



5.3. Partners' Meeting

*



5.4. Financial Information and Accounting

*



5.5. Auditors

*



ARTICLE 6 - CLOSING

*



ARTICLE 7 - BUSINESS

*



> 7.1. Services rendered by the Partners and their Affiliates

*



7.2. Management of the Subsidiaries

*



7.3. Confidentiality and non-compete covenants of the Partners

*



ARTICLE 8 - MAJOR CAPITAL EVENT - EXIT EVENT - LONGSTOP DATE

*



> 8.1. Major Capital Event

*



8.2. Exit Event

*



8.3. Longstop Date Provisions

*



8.4. Liquidation of the Company

*



8.5. Allocation of Sales Proceeds

*



ARTICLE 9 - UNDERTAKINGS AND COVENANTS

*



> 9.1. US Tax Filings

*



9.2. Disclaimer

*



9.3. Managers' Insurance

*



9.4. Existing Partners Guarantees

*



ARTICLE 10 - REPRESENTATIONS AND WARRANTIES

*



> 10.1. Representations and Warranties

*



10.2. Survival of Representations and Warranties

*



10.3. Representations and Warranties given by the Investors

*



10.4. Survival of Representations and Warranties given by the Investors

*



ARTICLE 11 - DAMAGES - INDEMNIFICATION

*



ARTICLE 12 - GUARANTEES

*



ARTICLE 13 - TERM AND TERMINATION

*



ARTICLE 14 - MISCELLANEOUS

*



> 14.1. Expenses

*



14.2. Press Announcements

*



14.3. Notices

*



14.4. Severability

*



14.5. Assignment

*



14.6. Exhibits

*



14.7. Entire Agreement

*



14.8. Applicable Law and Choice of Forum

*



14.9. Conflict between the Agreement and the Loan or the Charter

*



14.10. Originals

*







 

 

*

* *



 

JOINT-VENTURE AGREEMENT

_______

 

BETWEEN

 

1. Shurgard Storage Centers Inc.,

having its registered office at Valley Street 1155, Suite 400 - 98109-4426,
Seattle - USA, a Washington Corporation,



represented for the purpose of this Agreement by Charles K. Barbo, president,

hereinafter referred to as "Shurgard";

 

2. SSC Benelux Inc.,

having its registered office at Valley Street 1155, Suite 400 - 98109-4426,
Seattle - USA, a Washington Corporation,



represented for the purpose of this Agreement by Charles K. Barbo, president,

hereinafter referred to as "SSC Benelux Inc.";

 

3. Shurope Storage S.A.,

having its registered office at Quai du Commerce, 48 - 1000 Brussels - Belgium



registered with the Register of Commerce of Brussels under the number 592.760,

represented for the purpose of this Agreement by Charles K. Barbo and Harrell L.
Beck, both directors,

hereinafter referred to as "Shurope";

 

4. Recom & Co S.N.C.,

having its registered office at Quai du Commerce, 48 - 1000 Brussels - Belgium,



registered with the Register of Commerce of Brussels under the number 611.914,

represented for the purpose of this Agreement by Patrick Metdepenninghen,

hereinafter referred to as "Recom & Co";

 

5. E-Parco S.A.R.L.,

having its registered office at Boulevard Royal, 4 - 2449 Luxembourg,



registered with the Register of Commerce of Luxembourg under the number 68048,

represented for the purpose of this Agreement by Halsey S.A.R.L., directors,

hereinafter referred to as "E-Parco";

 

6. European Self Storage S.A.,

having its registered office at Quai du Commerce, 48 - 1000 Brussels - Belgium,



registered with the Register of Commerce of Brussels under the number 511.581,

represented for the purpose of this Agreement by Patrick Metdepenninghen,

hereinafter referred to as "ESS";

 

7. Restructuring Competence S.A.,

having its registered office at Quai du Commerce, 48 - 1000 Brussels - Belgium,



registered with the Register of Commerce of Brussels under the number 580.021,

represented for the purpose of this Agreement by Patrick Metdepenninghen,

hereinafter referred to as "Recom";

 

8. Grana International S.A.,

having its registered office at Quai du Commerce, 48 - 1000 Brussels - Belgium,



registered with the Register of Commerce of Brussels under the number 496.476,

represented for the purpose of this Agreement by Åke Fogelberg and Patrick
Metdepenninghen, both directors;

hereinafter referred to as "Grana";

 

Shurgard, SSC Benelux Inc., Shurope, Recom & Co, E-Parco, ESS, Recom, and Grana
hereinafter together referred to as the "Existing Partners".

 

AND

 

9.

REIB Europe Operator Limited, a company incorporated in England, having its
principal office atWinchester House, 1 Great Winchester Street, London EC2N 2DB,
U.K.;



represented for the purpose of this Agreement by Scott O'Donnell under Power of
Attorney

hereinafter referred to as "Deutsche Bank GP";

 

10. REIB International Holdings Limited,

a company incorporated in England, having its principal office at Winchester
House, 1 Great Winchester Street, London EC2N 2DB, U.K.;



represented for the purpose of this Agreement by Scott O'Donnell, Director,

hereinafter referred to as "Deutsche Bank LLP";

 

11. Fremont SE (G.P.) Ventures, L.L.C.,

a Delaware limited liability company, having its principal office at 50 Fremont,
Suite 3500, San Francisco, CA 94105, U.S.A.;



represented for the purpose of this Agreement by Frederick P. Zarrilli,
Authorised Representative,

hereinafter referred to as "Fremont GP";

 

12. Fremont SE (L.P.) Ventures, L.L.C.,

a Delaware limited liability company, having its principal office at 50 Fremont,
Suite 3500, San Francisco, CA 94105, U.S.A.;



represented for the purpose of this Agreement by Frederick P. Zarrilli,
Authorised Representative,

hereinafter referred to as "Fremont LLP";

 

13.

SSC General Partner (Guernsey) Limited, having its registered office at Helvetia
Court, South Esplanade, St Peter Port, Guernsey,



represented for the purpose of this Agreement by David Mitchison and Paul
Bannier, both directors,

hereinafter referred to as "CSFB GP";

 

14.

SSC Partner (Guernsey) Limited, having its registered office at Helvetia Court,
South Esplanade, St PeterPort, Guernsey,



represented for the purpose of this Agreement by David Mitchison and Paul
Bannier, both directors,

hereinafter referred to as "CSFB LLP";

 

15.

AIG Self Storage GP, LLC, a Delaware limited liability company, having its
principal office at 1 Chase Manhattan Plaza, 57th Floor, New York, NY 10005,
U.S.A.;



represented for the purpose of this Agreement by Kevin P Fitzpatrick, President
of AIG Global Real Estate Investment Corp, sole member of said company,

hereinafter referred to as "AIG GP";

 

16.

AIG Self Storage LP, LLC, a Delaware limited liability company, having its
principal office at 1 Chase Manhattan Plaza, 57th Floor, New York, NY 10005,
U.S.A.;



represented for the purpose of this Agreement by Kevin P Fitzpatrick, President
of AIG Global Real Estate Investment Corp, sole member of said company,

hereinafter referred to as "AIG LLP";

 

Deutsche Bank GP, Fremont GP, CSFB GP and AIG GP hereinafter together referred
to as the "General Partner Investors".

Deutsche Bank LLP, Fremont LLP, CSFB LLP and AIG LLP hereinafter together
referred to as the "Limited Liability Partner Investors".

General Partner Investors and Limited Liability Partner Investors hereinafter
together referred to as the "Investors".

 

And

 

17. Deutsche Bank Aktiengesellschaft, London,

a corporation duly organised under the laws of the Federal Republic of Germany,
having its principal office at Winchester House, 1 Great Winchester Street,
London EC2N 2DB, U.K.;



represented for the purpose of this Agreement by Scott O'Donnell under Power of
Attorney,

hereinafter referred to as "Deutsche Bank";

 

18. Fremont Investors, Inc.

a Nevada corporation, having its principal office at 50 Fremont Street, Suite
3700, San Francisco, CA 94105, U.S.A.;



represented for the purpose of this Agreement by Frederick P. Zarrilli,
Authorised Representative,

hereinafter referred to as "FII";

 

19. Credit Suisse First Boston (International) AG,

having its registered office at Bahnhoffstrasse 17, 6300 Zug, Switzerland,



represented for the purpose of this Agreement by Derek Vago, under Power of
Attorney,

hereinafter referred to as "CSFB";

 

20. AIG Global Real Estate Investment Corp.,

a corporation having its principal office at 1 Chase Manhattan Plaza, 57th
Floor, New York, NY 10005, U.S.A.;



represented for the purpose of this Agreement by Kevin P. Fitzpatrick,
President,

hereinafter referred to as "AIG";

 

21. Credit Suisse First Boston (Europe) Limited,

having its registered office at One Cabot Square, London E14 4QJ, U.K.;



represented for the purpose of this Agreement by Mr. _______________________
under Power of Attorney,

hereinafter referred to as "CSFB (Europe) Ltd".

 

And :

 

22. SSC Benelux & Co S.C.A.,

having its registered office at Quai du Commerce/Handelskaai 48, 1000 Brussels,



registered with the Register of Commerce of Brussels under the number 587.679.

represented for the purpose of this Agreement by _SSC Benelux Inc._ and ESS,
both managers,

hereinafter referred to as the "Company".

 

WHEREAS

Shurgard and Grana have jointly developed, acquired and operated self storage
facilities in Europe since 1993, through various legal entities, and currently
through SSC Benelux & Co, a Belgian "société en commandite par
actions/commanditaire vennootschap op aandelen" (hereinafter referred to as the
"Company");

At this date and since the incorporation of the Company, Shurgard, through SSC
Benelux Inc, is the owner of 3 general partner interests in the Company, and
Grana, through ESS, is the owner of 2 general partner interests - the 5 general
partner interests representing all the general partner interests in the Company;

In March 1997 Shurgard and Grana entered into a joint venture with Storage
Holdings S.A., through Recom & Co, a Belgian "société en nom
collectif/vennootschap onder firma", which acquired 94.88 % of the limited
liability partner interests of the Company. Storage Holdings S.A. and Recom & Co
do not own any general partner interests in the Company;

As of the Date of this Agreement, the general partner interests in Recom & Co
are held as follows: Shurgard owns 9.11 %, Recom owns 0.85 %, E-Parco owns 0.39
% and Storage Holdings S.A. owns 89.65 %. Only the general partnership interests
owned by Shurgard, Recom and E-Parco can participate in capital increases in
Recom & Co. Patrick Metdepenninghen was appointed as statutory manager ("gérant
statutaire/statutaire zaakvoerder") of Recom & Co;

At this date Shurgard (through Shurope) and Grana respectively own 4.38 % and
0.74 % of the limited liability partner interests of the Company, i.e.85.6 % and
14.4 % of the limited liability partner interests in the Company that are not
owned by Recom & Co;

In order to preserve the continuity of management and ownership in the European
Shurgard activities, Shurgard, Shurope, Grana, Recom, ESS, Messrs. Patrick
Metdepenninghen, Ake Fogelberg, Michael Fogelberg have entered into an
"Ownership Agreement for Recom & Co and SSC Benelux and Co" dated August 3, 1998
(hereinafter referred to as the "Ownership Agreement") Messrs. Patrick
Metdepenninghen, Ake Fogelberg, Michael Fogelberg are hereinafter referred to as
the "Grana team". This "Ownership Agreement for Recom & Co and SSC Benelux and
Co" was replaced by an Ownership Agreement between Grana and Shurgard dated
October 4, 1999, which was reviewed by the Investors prior to signing this
Agreement;

The Investors are now willing to finance the expansion by the Company of its
business operations in Western Europe consisting of the development,
construction, acquisition and/or management of self-storage centers ;

The current management of the Company has submitted to the Investors and the
Investors have approved the Initial Business Plan;

The Existing Partners and the Investors wish to co-operate and restructure the
Company as a joint venture company in accordance with the terms and conditions
set forth hereinafter, provided that it is the intention of the Parties that
during the term of this Agreement the Investors continue on a fully diluted
basis to have 43.2624% of the voting and distribution rights in the Company and
the Existing Partners 56.7376%, subject to certain modifications as set out in
the Agreement;

All Parties have obtained all internal approvals necessary to consummate the
Closing;

 

 

IT HAS BEEN AGREED AS FOLLOWS:

 

ARTICLE 1 - DEFINITIONS - INTERPRETATIONS

1.1. For the purpose of this Agreement unless otherwise defined herein:

"AFFILIATE" shall mean affiliated enterprise as defined in the Royal Decree of
October 8, 1976 Chapter III.IV.A on annual accounts of enterprises, as amended
on the date hereof and the text of which is attached as Exhibit V;

"AGREEMENT" shall mean this joint venture agreement together with the Exhibits
as the same may be amended, modified and/or restated from time to time;

"ANNUAL BUSINESS PLAN" shall mean the most-recently approved business plan
(including any updates and amendments approved by the Board of Managers) and
financial forecast pertaining to the Business of the Company and its
Subsidiaries for a four-year period commencing each January 1st, to be presented
annually to the Board of Managers for its approval, which shall contain, without
limitation, economic forecasts for all Stores which are in operation, growth
objectives including estimated schedules of new store openings and economic
estimates applicable to new store developments, detailed estimates of overhead
expenses, and corresponding financial forecasts, including proposed financing
structure for the above;

"BOARD OF MANAGERS" shall mean the meeting of the Managers of the Company as
referred to in Article 5.1;

"BUSINESS" shall mean the development, construction, management and/or
acquisition of self storage centers (hereinafter referred to as the "Stores") in
Western Europe;

"BUSINESS DAY" shall mean any day on which banks are open for corporate business
in each of Brussels, Belgium, London, United Kingdom, and New York, United
States of America;

"CHARTER" shall mean the charter (i.e. "statuten/statuts") of the Company which
at Closing shall substantially conform to the text of Exhibit A to this
Agreement;

"CLASS A LIMITED LIABILITY PARTNER INTERESTS" shall mean the Limited Liability
Partner Interests held by the Existing Partners or the Partners Interest into
which the Warrants may be converted; these Class A Limited Liability Interests
shall not have the Preference Rights attached to the Class B Limited Liability
Partner Interests;

"CLASS B LIMITED LIABILITY PARTNER INTERESTS" shall mean the Limited Liability
Interests into which the Profit Certificates may be converted; such Class B
Limited Liability Partner Interests shall have the Preference Rights as set out
in article 4.8 and the Longstop Date Rights as set forth in Article 8.3;

"CLCC" shall mean the Belgian Co-ordinated Laws on Commercial Companies;

"CLOSING" shall mean the consummation of the transactions contemplated under
this Agreement in accordance with Article 6;

"CLOSING DATE" shall mean October 6, 1999 or such other date as mutually agreed
upon by the Parties in writing;

"COMPANY" shall mean SSC Benelux & Co S.C.A., a "société en commandite par
actions / commanditaire vennootschap op aandelen" organised under the laws of
Belgium, having its registered office at Quai du Commerce/Handelskaai 48, 1000
Brussels, and registered with the Register of Commerce of Brussels under the
number 587.679. At Closing the charter of the Company shall be modified to
conform to the text of Exhibit A to this Agreement;

"COMPETITOR" shall mean any person or entity involved directly or indirectly
(except through the Company) in the management, development or ownership of self
storage properties;

"CONDITIONS PRECEDENT" shall mean the conditions precedent to closing the
transaction contemplated in this Agreement referred to in Article 3;

"CONFIDENTIAL INFORMATION" shall include all information that concerns the
business or affairs of the Company or its Subsidiaries and disclosed to the
Investors in the context of the negotiations leading to the signature and
Closing of this Agreement, as well as all information the Investors shall
receive, in their capacity as Manager or Partner during the term of this
Agreement, including any information relating to the operations processes, plans
and intentions, know-how, design rights, trade secrets, market opportunities and
business affairs of the Companies or Subsidiaries; " Confidential Information"
shall not include information to the extent that :

a) such information becomes generally available to the public other than as a
result of unauthorized disclosure by the Investors;

b) such information is known by or generally available to the financial services
industry at large;

c) such information was already known to the Investors at the time of the
disclosure;

d) such information was received by the Investors on a non-confidential basis
from a third party.

"DATE OF THIS AGREEMENT" shall mean the date of execution of this Agreement;

"DISCLOSED DOCUMENTS" shall mean all documents listed on the list of documents
attached to the Disclosure Letter;

"DISCLOSURE LETTER" shall mean the letter containing the disclosures made in
connection with and pursuant to this Agreement, including all Disclosed
Documents, and attached as Exhibit B to this Agreement;

"DUE DILIGENCE" shall mean the due diligence review of the Company and its
Subsidiaries carried out by the Investors and their advisors prior to the
signing of this Agreement;

"EXECUTIVE GENERAL MANAGERS" shall mean the persons or companies entrusted by
the Board of Managers of the Company with the day-to-day management of the
Company, as referred to in Article 5.2;

"EXHIBIT" shall mean any attachment to this Agreement;

"EXIT EVENT" shall mean the closing of any of the following capital
transactions, as approved by the Board of Managers, in which the Investors
participated or had the bona fide opportunity to participate:

(i) an Initial Public Offering of Partner Interests of the Company pursuant to
which (I) the Company realises net proceeds of not less than Euro 125,000,000,
and (II) all Partners have the opportunity to sell down not less than
twenty-five percent (25 %) of their respective Partner Interests on a pro-rata
basis and to list the balance of their respective Partner Interests; or

(ii) a sale of all of the Investors' Partner Interests; or

(iii) a liquidation of the Company.

"EXISTING PARTNERS" shall mean Shurgard, SSC Benelux, Shurope, Recom & Co,
E-Parco, ESS, Recom and Grana;

"FINANCIAL STATEMENTS" shall mean the audited financial statements of the
Company and any and all of its Subsidiaries;

"GENERAL PARTNER" shall mean each Partner, which is entrusted with the
management of the Company as a Manager, and which is jointly and severally
liable with the Company ("associés commandités / gecommanditeerde vennoten");

"GENERAL PARTNER INTEREST" shall mean the respective stake in the Company owned
by each General Partner;

"GENERAL PARTNER INVESTORS" shall mean Deutsche Bank GP, Fremont GP, CSFB GP and
AIG GP together;

"INITIAL BUSINESS PLAN" shall mean the Annual Business Plan for the period from
July 1, 1999 through December 31, 2003, approved by the Investors prior to
Closing and attached hereto (representative summary pages only) as Exhibit U;

"INTERIM FINANCIAL STATEMENTS" shall mean the unaudited intermediary financial
statements of the Company established as of June 30, 1999 and attached to this
Agreement as Exhibit K;

"INVESTORS" shall mean the General Partner Investors and the Limited Liability
Partner Investors together;

"INVESTOR SPONSORED FUND" shall mean an investment fund which is sponsored or
managed by an Investor or its parent company or an Affiliate of such Investor;

"KEY EXECUTIVES" shall mean any of the individuals working with, or any of the
individuals in a key function within, the Company as listed in Exhibit C to this
Agreement;

"LIMITED LIABILITY PARTNER INVESTORS" shall mean Deutsche Bank LLP, Fremont LLP,
CSFB LLP and AIG LLP together;

"LIMITED LIABILITY PARTNER" shall mean each Partner, the liability of which is
limited to its contribution and which may not be involved in the management of
the Company vis à vis third parties ("associés commanditaires / commanditaire
vennoten");

"LIMITED LIABILITY PARTNER INTEREST" shall mean the respective stake in the
Company owned by each Limited Liability Partner;

"LOAN "

shall mean the loan in an amount of EURO 93,127,318 granted by Recom & Co to the
Company, the agreement of which is attached as Exhibit E; this loan will be
subordinated to the Profit Certificates in case any distribution is made by the
Company, including distributions of dividends, capital redemptions and
distributions of liquidation proceeds.



"LONGSTOP DATE" shall mean December 31, 2004, as referred to in Article 8.3.;

"LONGSTOP DATE RIGHTS"

shall mean the rights the Investors shall have if no Exit Event is realised
prior to the Longstop Date as defined in Article 8. 3;



"MAJOR CAPITAL EVENT" shall mean the closing of a follow-on offering of Partner
Interests of the Company (IPO, private placement or otherwise) as approved by
the Board of Managers. pursuant to which (I) the Company realises net proceeds
of not less than Euro 125,000,000, and (II) the Partners have the opportunity to
sell down not less than twenty-five percent (25 %) of their respective Partner
Interests and to list the balance of their respective Partner Interests;

"MANAGER" shall mean each General Partner which is entrusted with the management
of the Company, and which has been appointed in the Charter as statutory manager
("gérant statutaire / statutaire zaakvoerder");

"MATERIAL DEVIATION" shall mean any deviation as set out in Exhibit H;

"PARTIES" shall mean the parties mentioned above as well as any other person who
will in the future become a party to this Agreement;

"PARTNER" shall mean each General Partner and/or Limited Liability Partner of
the Company and/or Profit Certificate holder;

"PARTNER INTEREST" shall mean each General Partner Interest and/or Limited
Liability Partner Interest in the Company and/or Profit Certificate;

"PARTNERS' MEETING" shall mean a meeting of the Partners of the Company as
referred to in Article 5.3;

"PREFERENCE RIGHT"

shall have the meaning set out in Article 4.8;



"PROFIT CERTIFICATES"

shall mean the profit certificates ("winstbewijzen" / "parts bénéficiaires")
issued on the Closing Date by the Company and subscribed to by the Limited
Liability Investors as set forth in Article 4.6 herein;



"REAL ESTATE"

shall mean all real estate owned or leased by the Company on the Date of this
Agreement, including the Stores of the Company;



"REAL ESTATE COMMITTEE"

shall mean the Committee described in Exhibit M;



"REAL ESTATE INVESTMENT GROUP" shall mean each of the following: Real Estate
Investment Banking Group of Deutsche Bank AG, London which is presently headed
by Mr. David Brush; European Real Estate Products Group in London of Crédit
Suisse First Boston (Europe) Ltd; AIG Global Real Estate Investment Corp.; and
Fremont Realty Capital, L.P.;

"REPRESENTATIONS AND WARRANTIES" shall mean the representations and warranties
made by the Existing Partners in connection with and pursuant to this Agreement
and attached as Exhibit D to this Agreement;

"REQUIRED FACILITY" shall mean the Euro 140,000,000 revolving credit agreement
relating to the development of self storage centres by SSC Benelux & Co. SCA
Group entered into on or around October 4, 1999 between SSC Benelux & Co. SCA,
the companies defined therein as Original Charging Companies, Credit Suisse
First Boston (Europe) Limited as Arranger, Credit Suisse First Boston, London
branch as Agent and Security Trustee and the financial institutions named
therein as Banks;

"STATUTORY AUDITOR" shall mean the statutory auditor of the Company as referred
to in Article 5.5;

"STORES" shall mean the Shurgard self storage centers;

"SUBSIDIARY" shall mean any of the companies in which the Company directly or
indirectly holds the majority of the shares and the voting rights.

"TRADE SALE" shall mean a sale of all Partner Interests of the Company to a
third party;

"WARRANTS" shall mean the warrants which on the Closing Date shall be issued by
the Company to respectively Recom & Co, Grana, Shurope, SSC Benelux Inc and ESS;

"WESTERN EUROPE" shall mean any and all of the following countries : Belgium,
Luxembourg, the Netherlands, Spain, France, the United Kingdom, Italy, Germany,
Denmark, Sweden, Norway, Finland, Switzerland.

1.2.

The word "transfer" and all forms and derivations thereof shall mean in this
Agreement any form of disposal of, including but not limited to a sale or
exchange, a contribution to the capital of, a transfer of universality or of a
branch, any merger with or any split-up into another legal entity, a transfer as
a result of the liquidation of a Party or as a result of the foreclosure of a
pledge.



1.3

. Unless the context indicates otherwise, references to the singular include a
reference to the plural and vice versa and references to the masculine include a
reference to the feminine and neuter and vice versa.



1.4

. The index, captions and headings are for convenience only and shall not
define, limit or affect the scope, intent, construction or interpretation of
this Agreement or any provision hereof.



1.5

. The words "herein", "hereof", "hereunder", "hereby", "hereto", "herewith" and
words of similar import shall refer to this Agreement as a whole and not to any
particular article, section, subsection or other subdivision.



1.6.

The words "include", "includes", "including", and all forms and derivations
thereof shall mean including but not limited to.



1.7.

The expression "to the best of the knowledge of the Existing Partners" shall
mean to the best of the knowledge of the Existing Partners after due inquiry
with the management of the Company.



ARTICLE 2 - PURPOSE OF THIS AGREEMENT

This Agreement sets forth the conditions in view of, and the Parties' respective
rights and obligations in connection with the following:

the transformation of the Company into a "société en commandite par actions /
commanditaire vennootschap op aandelen";

the structuring of the Existing Partners' and the Investors' interest in the
Company, including, inter alia, General Partner Interests and Limited Liability
Partner Interests, the Warrants, and Profit Certificates;

the corporate governance principles with respect to the Company and the
guidelines with respect to the Subsidiaries, and future management of the
Company; and

several other items including representations and warranties and guarantees.

ARTICLE 3 - CONDITIONS PRECEDENT

3.1. Conditions Precedent

The obligations of the Parties under this Agreement to effect the Closing are
conditional upon the full satisfaction of the following Conditions Precedent:

3.1.1. Required Facility

The Required Facility in a form approved by the Investors shall have been
executed by all Parties thereto and all conditions precedent to Initial Advance
(as defined in the Required Facility) have been satisfied, except for the
condition relating to the draw down under the Profit Certificates.

3.1.2. Deposit of amounts on blocked account

The Investors shall have transferred the respective amounts of their
contribution in cash as specified in Exhibit G to a blocked account in the name
of the Company, and shall have obtained bank certificates confirming such
transfer for the purposes of the capital increase against the issue of twenty
four (24) General Partner Interests as referred to in Article 4.2.

SSC Benelux Inc. and ESS shall have transferred the respective amounts of their
contribution in cash as specified in Exhibit G to a blocked account in the name
of the Company, and shall have obtained a bank certificate confirming such
transfer for the purposes of the capital increase against the issue of twenty
seven (27) General Partner Interests as referred to in Article 4.2.

3.1.3. Licence Agreement

Shurgard and the Company shall have executed a licence agreement for the use of
the trademark, trade name and other intellectual property rights (hereinafter
referred to as the "Licence Agreement") in the form as attached hereto as
Exhibit F.

3.1.4. Service and Employment Agreements

The Investors shall have reviewed and approved the service agreements or
employment agreements with the Key Executives.

3.1.5. Representations and Warranties

The representations and warranties given in this Agreement by respectively the
Existing Partners and the Investors shall be true and correct in all material
respects on the date hereof and on the Closing Date with the same effect as
though such representations and warranties had been made or given again on the
Closing Date, except as disclosed in the Disclosure Letter as amended on the
Closing Date and accepted by the Investors.

The Closing shall not result in a waiver of the Investor's rights under the
Representations and Warranties nor in a waiver of the Existing Partners' rights
under the representations and warranties set out in Exhibit N.

3.1.6. Due diligence review

The satisfactory review by the Investors of the due diligence reports prepared
by Deloitte & Touche and Loeff Claeys Verbeke.

3.1.7 Equity Funding Schedule

The Company shall produce an Equity Funding Schedule which outlines both the
period from June 30, 1999 to the Closing Date and the projected future funding
requirement for the next draw.

3.1.8 Signing Authority

Each Party shall have provided satisfactory evidence of its existence and
signing authority.

3.1.9 Charter

Parties shall have agreed upon the text of the amendments to the Charter
required under this Agreement for Closing.

3.2. Satisfaction of the Conditions Precedent

The Parties shall work in good faith to procure that the Conditions Precedent be
fulfilled as soon as possible and in any event prior to the Closing. If all
Conditions Precedent are not satisfied within 15 days from the Date of this
Agreement, this Agreement shall automatically terminate, unless the Parties by
mutual written consent agree otherwise.

ARTICLE 4 - TRANSFORMATION AND FINANCING OF THE COMPANY

4.1. Transformation of the Company

On the Closing Date, the Existing Partners shall have transformed the Company
from a "société en commandite simple / gewone commanditaire vennootschap" into a
"société en commandite par actions / commanditaire vennootschap op aandelen".

4.2. General Partner Interests

On the Closing Date the Investors shall contribute in cash into the share
capital of the Company and shall pay in EUR 16,420.80 consisting of EUR 3,851.76
paid in capital and EUR 12,569.04 issuance premiums as set out in Exhibit G. For
such contribution each of the Investors shall receive the number of General
Partner Interests as set out in Exhibit G.

On the Closing Date, SSC Benelux Inc and ESS shall contribute in cash into the
share capital of the Company and shall pay in EUR18,473.40 consisting of EUR
4,333.23 paid in capital and EUR 14,140.17 issuance premium. For such
contribution SSC Benelux Inc and ESS shall receive the number of General Partner
Interests as set out in Exhibit G.

As a result of the subscriptions by the Investors, SSC Benelux Inc and ESS , the
capital of the Company shall be increased with EUR 8,184.99 to bring it from
EUR15,686,789.58 to EUR15,694,974.57, the amount of EUR 26,709.21 is to be
received as issuance premium.

As a result, the following Parties will be General Partners :

Number of General Total

Partner Interests Subscription Price (EUR)

SSC Benelux Inc : 28 17,105.09

ESS : #9; 4 9; 9; 9; 1,368.41

Deutsche Bank GP : #9; 7 9; 9; 9; 4,789.42

Fremont GP : #9; 7 9; 9; 9; 4,789.42

CSFB GP : #9; 6 9; 9; 9; 4,105.22

AIG GP : #9; 4 9; 9; 9; 2,736.81

Any transfer of the General Partner Interests shall be subject to the transfer
provisions set forth in Article 4.4 of this Agreement.

4.3. Limited Liability Partner Interests

The Existing Partners shall keep their respective Class A Limited Liability
Partner Interests in the Company:

Recom & Co: 92,733 Class A Limited Liability Partner Interests

Shurope: 4,575 Class A Limited Liability Partner Interests

Grana: 425 Class A Limited Liability Partner Interests

The Existing Partners can obtain additional Class A Limited Liability Partner
Interests by exercising the Warrants.

The Investors will receive Class B Limited Liability Partner Interests in the
Company upon conversion of the Profit Certificates referred to in Article 4.6.

4.4. Transfer of Partner Interests

Subject to article 4.4.7 below, and without prejudice to the Standstill
Obligation set out hereafter, the Partners shall transfer, encumber or agree to
transfer or encumber any of their Partner Interests only in accordance with this
Article 4.4. For purposes of this Article 4.4, the transfer of a controlling
interest in a Partner shall be deemed the transfer of the Partner Interests held
by such Partner and shall trigger the application of this article. For purposes
of this article, controlling interest shall mean the power legally or in fact to
exercise a decisive influence on the appointment of the majority of the managers
or directors of such Partner or an interest exceeding 50% of the voting rights
in such Partner.

4.4.1. Standstill

The Partners shall not sell or otherwise transfer directly or indirectly any of
their Partner Interests for a period of twenty-four (24) months from the Closing
Date (the "Standstill Obligation").

The Partners agree that this standstill obligation is in the interest of the
Company in order to allow it and its management to focus on the Business.

4.4.2. Right of First Offer

4.4.2.1. Any Investor (the "Initial Transferor") that wishes to transfer to a
third party or to a Partner any of its Partner Interests must, prior to any
transfer or marketing of its Partner Interests, first offer such Partner
Interests for sale to the other Partners at a bona fide price. To that effect
the Initial Transferor must notify ("the Sale Notice") the other Partners and
the Board of Managers at their respective addresses as set out in article 14.3
hereafter indicating (i) the number and class of Partner Interests the Initial
Transferor wishes to sell (the "Offered Partner Interests"), (ii) the bona fide
price at which the Initial Transferor is offering its Partner Interests for sale
(the "Purchase Price"), and (iii) all other conditions under which the Offered
Partner Interests would be transferred.

4.4.2.2. Each of the other Partners shall have a right of first offer ("the
Offer Right") to acquire the Offered Partner Interests, prorata based on the
total number of Partner Interests held by the Acquiring Partners (as defined
below), at the price, terms and conditions described in the Sale Notice. The
Partners, as a group, must exercise their Offer Rights on or before the 30th day
following receipt of the Sale Notice (the "Option Period") for all, but not less
than all, of the Offered Partner Interests. During the Option Period, the
Partners wishing to buy the Offered Partner Interests (the "Acquiring Partners")
shall cooperate with each other in determining the number of Offered Partner
Interests to be acquired by each Acquiring Partner; provided, however, the
Offered Partner Interests shall be acquired by the Acquiring Partners prorata as
provided above, unless the Acquiring Partners otherwise agree.

4.4.2.3. If the Acquiring Partners wish to purchase all of the Offered Partner
Interests, they shall, on or prior to the expiration of the Option Period,
notify the Initial Transferor in writing (with a copy to the Board of Managers)
that they wish to acquire all of the Offered Partner Interests (the "Purchase
Notice"). Thereafter, within 15 days following the date of the Purchase Notice,
the Initial Transferor shall transfer the Offered Partner Interests to the
Acquiring Partners upon payment by the Acquiring Partners of the Purchase Price
and satisfaction of other conditions included in the Sale Notice.

4.4.2.4. In the event that on or before the expiration of the Option Period, the
Partners notify the Initial Transferor that they decline to purchase the Offered
Partner Interests or if they fail to give a valid Purchase Notice, or if they
fail to pay the Purchase Price in due time, the Initial Transferor shall be
entitled to sell the Offered Partner Interests to an outside party (a
"Purchaser") at a price which is equal to or higher than that described in the
Sale Notice and upon terms and conditions substantially equivalent to those
described in the Sale Notice, provided that such sale closes within 180 days of
the date upon which the Partners are deemed to have declined to purchase the
Offered Partner Interests (such 180-day period is herein called the "Outside
Sale Period").

Prior to the Initial Transferor commencing his search for a Purchaser, or at any
time thereafter prior to approaching any potential Purchaser not previously
approved by the Board, the Initial Transferor shall submit to the Board of
Managers a list of potential Purchasers it then wants to approach, including
their surname, given names, occupation, or in the case of a corporate entity,
its corporate name and registered office, together with such other information
as the Board of Managers may request. The Board will have 15 Business Days after
each such submission to provide written notice to the Initial Transferor of its
approval or disapproval of all or certain of the potential Purchasers on such
list. The Board can disapprove any such Purchaser only based on the following
list of criteria: (i) the potential Purchaser does not have the financial
strength to meet the existing funding commitments (ii) the potential Purchaser
is a Competitor or has a direct or indirect equity investment in a Competitor
which allows such potential Purchaser to have an influence on the management of
such Competitor or to appoint any directors of such Competitor, or (iii) the
potential Purchaser has a significant past or pending litigation with the
Existing Partners or the Investors.

Prior to the Initial Transferor entering into a binding sales agreement with a
Purchaser, the Initial Transferor shall provide the Board of Managers with a
copy of the final form of the sales agreement. The Board of Managers shall
verify as soon as possible but not later than 15 Business Days after receipt of
such agreement whether the Purchaser and the price, terms and conditions are in
accordance with the Sale Notice and the transfer restrictions set out above.
Subject to the positive outcome of such verification, the Initial Transferor may
proceed with the sale of Offered Partner Interests to the Purchaser provided
such sale must occur within the Outside Sale Period. If the sale does not close
within the Outside Sale Period, the entire procedure set out in this Article
4.4.2. must again be followed for any transfer of Partner Interests.

4.4.3. #9; Sale of Partner Interests of Existing Partners

4.4.3.1. None of the Existing Partners may market or sell their Partner
Interests prior to an Exit Event.

4.4.3.2. If any of the Existing Partners receives an offer to sell all or part
of its Partner Interests which it wishes to accept, such Existing Partner(s)
(the "Transferor") must so notify ("the Sale Notice") the other Partners and the
Board of Managers indicating (i) the surname, given names, occupation, or in the
case of a corporate entity the corporate name and registered office, of the
candidate-purchaser (the "Candidate-Purchaser"), (ii) the number of Partner
Interests the Transferor wishes to transfer (the "Offered Partner Interests"),
(iii) the bona fide price the Candidate-Purchaser is willing to pay for the
Offered Partner Interests (the "Purchase Price"), as well as (iv) all other
conditions under which the Offered Partner Interests would be transferred.

4.4.3.3. Within 15 Business Days after receipt of the Sale Notice, the Board of
Managers shall in its absolute discretion decide whether or not to approve such
sale. If the Board of Managers does approve the transfer (and no other action
than a formal approval shall be deemed an approval of the transfer), the
Transferor shall be free to proceed with the sale, at the Purchase Price and any
other terms and conditions contained in the Sale Notice provided such sale
closes within 180 days of the Sale Notice. If the Board of Managers does not
approve such sale, then each of the other Partners (the "Remaining Partners")
shall have the right, exercisable by written notice to the Transferor with a
copy to the Board of Managers and the other Remaining Partners within 30 days
following the expiration of the 15 Business Days Board notice period (the
"Option Period"), (i) to exercise a right of first refusal (as provided in
Article 4.4.3.4. below), or (ii) to exercise a priority tag along (as provided
in Article 4.4.3.5 below), or (iii) to exercise a put option against the
Transferor at the greater of the Purchase Price per PartnerInterest or such
price as would be necessary to give the Investors an annual internal rate of
return of 35%, calculated quarterly, on their investment in such Partner
Interests (the "Exit Put"), or (iv) to do none of the above, in which case such
Remaining Partner shall remain a Partner in the Company, and the Transferor
shall be free to proceed with the sale at the Purchase Price and any other terms
and conditions contained in the Sale Notice provided such sale closes within 195
days of the Sale Notice (it being understood that the exercise of the priority
tag along or the Exit Put shall not trigger the Offer Rights of Article 4.4.2).
The Remaining Partners can exercise their priority tag along or their Exit Put
for all or only a part of the Partner Interests they hold in the Company.

4.4.3.4. The right of first refusal mentioned in Article 4.4.3.3. shall be the
right for the Remaining Partners wishing to buy the Offered Partner Interests
(the "Acquiring Partners") to acquire the Offered Partner Interests at the
price, terms and conditions described in the Sale Notice. The Partners, as a
group, must exercise their right of first refusal on or before the expiration of
the Option Period, for all the Offered Partners Interests. During the Option
Period, the Acquiring Partners shall cooperate with each other in determining
the number of Offered Partner Interests to be acquired by each Acquiring
Partner, it being understood that the Offered Partner Interests shall be
acquired by the Acquiring Partners prorata based on their participation, unless
the Acquiring Partners agree otherwise.

If the Acquiring Partners wish to purchase all of the Offered Partner Interests,
they shall, on or prior to the expiration of the Option Period, notify the
Transferor in writing (with a copy to the Board of Managers) that they wish to
acquire all of the Offered Partner Interests (the "Purchase Notice").
Thereafter, within 15 days following the date of the Purchase Notice, the
Transferor shall transfer the Offered Partner Interests to the Acquiring
Partners upon payment by the Acquiring Partners of the Purchase Price.

4.4.3.5. If any or all of the Remaining Partners notify the Transferor that they
wish to exercise their priority tag along, the Transferor shall not be able to
sell its Partner Interests unless it purchases, or causes the
Candidate-Purchaser to purchase, at the Purchase Price, terms and conditions set
forth in the Sale Notice, not only the Offered Partner Interests but also the
Partner Interests for which the Remaining Partners have exercised their priority
tag along. The sale of the Partner Interests subject to the priority tag along
shall occur at the same time as the sale of the Offered Partner Interests.

4.4.3.6. If any or all of the Remaining Partners notify the Transferor that they
wish to exercise their Exit Put, the Transferor shall not be able to sell its
Partner Interests until it has acquired the Partner Interests put to such
Transferor by the Remaining Partners at the purchase price required to satisfy
the conditions of the Exit Put. The Remaining Partners shall proceed with such
sale within 15 days following the request of the Transferor thereto, it being
understood that the sale of such Partner Interests to the Transferor shall not
be subject to the Offer Rights set out in Article 4.4.2. Similarly, the transfer
of such Partner Interests by the Tranferor to the Candidate-Purchaser shall also
not be subject to the Offer Rights set out in Article 4.4.2.

4.4.3.7 If (i) one or several Remaining Partner(s) have exercised their right of
first refusal pursuant to Articles 4.4.3.3 and 4.4.3.4 above and (ii) one or
several Remaining Partner(s) have exercised their priority tag along pursuant to
Articles 4.4.3.3 and 4.4.3.5 above and/or their Exit Put pursuant to Articles
4.4.3.3 and 4.4.3.6 above, then the Remaining Partner(s) having exercised their
right of first refusal shall, within 15 Business Days after the expiration of
the Option Period have the right to (i) waive the exercise of their right of
first refusal during the Option Period and exercise a priority tag along
pursuant to Article 4.4.3.5 or an Exit Put pursuant to Article 4.4.3.6, or (ii)
exercise again their right of first refusal on the Partner Interests for which
the priority tag along or the Exit Put has been exercised, pursuant to Article
4.4.3.4, at the price at which the Exit Put or the priority tag along has been
exercised or (iii) do nothing, in which case they will remain a Partner in the
Company with the additional number of Partner Interests received as a result of
their exercising of their right of first refusal during the Option Period.

4.4.4. Additional requirements affecting Transfers of Interests

In addition to the transfer restrictions set out in this Article 4, a transfer
of a Partner Interest may occur only if it also satisfies the following
conditions:

(i) Unless otherwise unanimously approved by the Board of Managers, a transfer
of Partner Interests may never result in any General Partner holding Partner
Interests in the Company which, when taken together with the Partner Interests
of all such General Partner's Affiliates, represent subscribed Partner Interests
(including paid in; and subscribed but not yet paid in Partner Interests) of
less than EUR 15,000,000;

(ii) The holder of any General Partner Interests can only transfer General
Partner Interests if it sells all General Partner Interests it holds to one and
the same person or entity;

(iii) Any transfer of General Partner Interests shall only be enforceable vis à
vis third parties after its publication in the Annex to the Belgian State
Gazette;

(iv) The transferee of any Partner Interest has agreed to observe all of the
conditions and rules contained in this Agreement through the signing of a
declaration confirming the same;

(v) It is expressly understood that the Board of Managers in approving any
transfer of a Partner Interest must also together with the Partners approve any
necessary changes to the voting majorities in the Board of Managers' Meeting
and/or in the Partners' Meeting in such way that (I) any vote of the Board of
Managers requiring 45 votes (as set forth in article 5.1.4) must include at
least 51% of the votes of the General Partner Interests held by Investors, and
(ii) no single "GP Control Group" (defined as a General Partner together with
its Affiliates), by virtue of its voting interests, shall be able to veto in the
Board of Managers a decision otherwise approved by all of the other Managers,
unless such GP Control Group owns at least 12 General Partner Interests;

(vi) It is expressly agreed that if through a parent company merger or other
consolidation event not triggering the Offer Right described in this article 4,
two or more Partners become owned or controlled by the same GP Control Group (as
defined above), the Board of Managers shall together with the Partners implement
any necessary changes to the voting majorities in the Board of Managers' Meeting
and/or in the Partners' Meeting in such way that such GP Control Group, by
virtue of its voting interests, shall not be able to veto in the Board of
Managers a decision otherwise approved by all of the other Managers unless such
GP Control Group owns at least 12 General Partner Interests; and

(vii) If a sale of Partner Interests is in breach of any provision of this
Agreement or if a transfer restriction provided for in this Agreement is
declared null and void, the transferor and its guarantor pursuant to Article 12,
shall remain jointly and severally liable with the transferee for all paying-up
obligations relating to the transferred Partner Interests.

4.4.5. Exceptions to the transfer restrictions

4.4.5.1. The transfer restrictions set out in Article 4.4.1. through 4.4.4.
shall not apply to:

(i) direct or indirect sales or transfers of Partner Interests between
Affiliates of the Transferor provided such transferee becomes a Party to this
Agreement and accepts to observe all the conditions and rules contained in this
Agreement through the signing of an Addendum to this Agreement confirming same.
The Transferor shall remain liable for the proper execution by the transferee of
the latter's obligations under this Agreement except if all Parties agree in
writing otherwise. In addition the Transferor covenants to ensure that the
transferee shall transfer back all Partner Interests to the Transferor in the
event that the transferee ceases to be an Affiliate to the Transferor; and

(ii) sales and transfers of Partner Interests to an Investor Sponsored Fund
provided that such Investor Sponsored Fund becomes a Party to this Agreement and
accepts to observe all the conditions and rules contained in this Agreement
through the signing of an Addendum to this Agreement confirming same. The
Transferor shall not remain jointly and severally liable for the proper
execution by the transferee of the latter's obligations under this Agreement.

Without prejudice to the above, the Parties acknowledge and agree that after the
Closing Date AIG LLP and AIG GP shall be authorised to transfer all of their
respective Partner Interests to two Affiliated Companies incorporated under the
laws of the Cayman Islands, without the two transferors remaining liable for the
proper execution of this Agreement. However, this transfer shall remain subject
to the other conditions of Article 4.4.5.1.(i).

4.4.6. Pledges - Encumbrances

A Partner (hereinafter referred to as a "Pledging Partner") shall not directly
or indirectly pledge or otherwise encumber any of its Partner Interests without
the prior approval of the Board of Managers. Notwithstanding the foregoing, such
an approval shall not be required in connection with (i) any pledge or
encumbrance of Partner Interests in favour of any Affiliate of such Pledging
Partner, or (ii) any pledge by an Investor Sponsored Fund holding such Partner
Interests in accordance with Article 4.4.5. (ii), provided such pledge is
undertaken by such Investor Sponsored Fund in the ordinary course of its
business. With respect to a pledge to an Affiliate, the Pledging Partner
covenants to ensure that the pledgee shall release any pledge on such Partner
Interests to such Pledging Partner in the event that the pledgee ceases to be an
Affiliate to such Pledging Partner.

In case of a foreclosure of the pledge on the Partner Interests, the rules set
out in Articles 4.4.1, through 4.4.7. shall apply.

4.4.7. Sanctions - Applicability to other instruments

Any transfer of Partner Interests effected in breach of any provision of this
Agreement shall be invalid and shall not be recognized by the Company. Any such
transferee shall not be recognized by the Company as a Partner and shall not be
entitled to exercise any of the rights pertaining to the Partner Interests
transferred in breach of this Agreement including, without limitation, the right
to attend Partners' Meetings or the right to receive dividends.

4.5. Warrants

On the Closing Date, the Company shall issue Warrants to some of the Existing
Partners in accordance with the terms and conditions of the issuance of Warrants
attached as Exhibit I to this Agreement.

The Warrants cannot be transferred except to Affiliates of such Existing
Partners.

The Warrants can only be converted into Class A Limited Liability Partner
Interests as provided in Exhibit I and not prior to an Exit Event. After the
exercise of the Warrants, the Investors shall continue to have on a fully
diluted basis 43.2624% of the voting and distribution rights in the Company and
the Existing Partners 56.7376% subject to the earn out structure mentioned
below.

The Investors hereby waive their priority subscription rights or other rights
pertaining to the Class A Limited Liability Partner Interests issued by the
Company pursuant to the capital increase resulting from the exercise of the
Warrants.

The Parties have agreed to an earn out structure which enables the Existing
Partners to achieve a greater number of Class A Limited Liability Partner
Interests upon exercise of the Warrants, if on December 31, 2001 the Company has
opened more than 83 Stores and up to 93 Stores. All the opened Stores shall be
approved by the Board of Managers. For the purposes of this Article 4.5. an
"open" Store is a newly developed store which has received a certificate of
occupancy or equivalent, if applicable, and is available to customers for unit
rental. The earn out schedule and the corresponding number of Warrants and Class
A Limited Liability Partner Interests is set forth on Exhibit I.

If for any reason the Warrants cannot be exercised, and give their holder all
the rights and obligations attached to Class A Limited Liability Partner
Interests, the procedure set out in Article 4.6.10. shall mutatis mutandis apply
in order to achieve that the Investors continue to have 43.2624% of the voting
and distribution rights in the Company and the Existing Partners 56.7376% of
such rights, subject to the earn out structure. Notwithstanding the above, and
more in general, the Parties shall do whatever is necessary or useful to achieve
to the fullest extent possible the original intent of the Parties regarding all
consequences of the exercise of the Warrants as set out in this Agreement, while
respecting to the greatest possible extent the balance of the Parties' rights
and obligations.

4.6. Profit Certificates

4.6.1. In addition to the Limited Liability Partner Interests and the General
Liability Partner Interests which represent the registered capital of the
Company, there shall be issued to the Limited Liability Partner Investors on the
Closing Date 178,306 profit certificates ("Parts Bénéficiaires/Winstbewijzen")
of the Company (hereinafter referred to as "the Profit Certificates") against a
commitment to contribute in cash in the amount of EUR 684.12 per Profit
Certificate. The subscription price of such Profit Certificates shall be booked
on a separate account for reserves not available for distribution
("Onbeschikbare Reserve/ Réserves Indisponibles"). The following schedule sets
forth each Investors' subscription for such Profit Certificates:

Investor

Number of Profit Certificates

Total Amount to be Paid in EUR

Fremont LLP

52,615

35,995,210.57

Deutsche Bank LLP

52,615

35,995,210.57

CSFB LLP

43,846

29,995,894.79

AIG LLP

29,230

19,997,263.19

TOTAL

178,306

121,983,579.12

4.6.2. The Profit Certificates do not need to be fully paid-up at the time of
their subscription but by subscribing to such Profit Certificates, the
subscribers irrevocably undertake to fully pay-up these Profit Certificates as
set out hereafter. The drawing modalities set out hereafter shall not limit the
obligations of the Investors to fully pay-up the Profit Certificates they
subscribed.

Except as otherwise provided in Article 5.1.4(c) (29) any Manager or group of
Managers, representing at least 28 General Partner Interests can at any time
request the partial payment of the Profit Certificates consistent with the
funding requirements of the Annual Business Plan as provided below. The
Manager(s) shall send such request (the "Payment Request") in writing to all
holders of the Profit Certificates to the addressees set forth in Exhibit W,
indicating the amount which needs to be paid-up on a pro rata basis by each of
them, the date upon which such payment needs to be made (which cannot be earlier
than 10 Business Days after the date of the Payment Request) (the "Payment Due
Date"), and the relevant account information. The Company will demonstrate in
the Payment Request that, under the commitments on which it has entered, it has
enough funds available (as equity or debt or revenue) to cover its operating
expenses until the end of 2001 as contemplated in the Annual Business Plan.

The Manager(s) requesting such payment shall attach to the Payment Request an
executed document in the form attached hereto as Exhibit J which shall include a
certification, among other certifications, that the Company shall, upon
receiving the requested payment and the concurrent debt draw, satisfy a
cumulative debt/equity ratio on a consolidated basis of 2 to 1. In order to
compute this debt/equity draw down ratio the equity shall only include the
Profit Certificates and the Class B Limited Liability Partner Interests and the
debt shall include the approved financial debt of the Company excluding the
Loan.

If the Required Facility has been fully drawn, then the Company is no longer
obliged to comply with such 2/1 debt/equity ratio and the Investors will
nonetheless be obliged to satisfy the Payment Request.

Prior to such time that the Required Facility has been fully drawn by the
Company, the Company shall use its best efforts to arrange additional financing
to allow the 2/1 debt/equity draw down ratio to continue until the Profit
Certificates and/or Class B Limited Liability Partner Interests have been fully
paid in.

If it is impossible for the Company to draw under the Required Facility for
reasons other than an Event of Default thereunder, then the Company is no longer
obliged to comply with such 2/1 debt/equity ratio and the Investors will
nonetheless be obliged to satisfy the Payment Requests provided that the
proceeds of the Payment Requests shall only be used to fund the Company's
overhead costs and operating costs and costs and expenses relating to projects
under construction, and further provided the other certifications of Exhibit J
are made.

If there is an Event of Default under the Required Facility or under any other
material financial indebtedness of the Company or if there exist any conditions
which would give the Lenders under the Required Facility, or the lenders under
any other material indebtedness of the Company, the right to declare an Event of
Default under the Required Facility or under such other material indebtedness,
ESS or SSC Benelux Inc. shall convene within 3 Business Days after such event a
Board of Managers' Meeting to discuss the situation and decide (i) the actions
to be taken vis-à-vis the banks; and (ii) the necessity for further requests of
payment of the Profit Certificates. Any such decision shall be taken by the
Board of Managers deciding by the special majority as set out in Article
5.1.4.c. If the Board of Managers at such Board Meeting, or at any Board Meeting
held within the following 45 days, cannot reach such majority decision upon any
action to be taken vis à vis the banks or on any request of payment of the
Profit Certificates, then the above mentioned matters shall thereafter be
decided by a simple majority of the votes cast at a Board Meeting. If the Board
of Managers request a further payment of the Profit Certificates, the Investors
shall be obliged to satisfy the Payment Requests without the Company being
further obliged to comply with the 2/1 debt/equity ratio.

For the avoidance of doubt, Parties expressly agree that in the event of a
bankruptcy, insolvency or judicial liquidation of the Company, the Profit
Certificate holders shall be obliged to pay in the amount called in a Payment
Request or called by any bankruptcy receiver or trustee up to the amount
subscribed but not paid-in at that time. Such commitment shall exist regardless
of the fact whether or not the certifcations contemplated in Exhibit J have been
or can be made.

The Company shall ensure that it has adequate funding to cover the overhead
expenses required to fund the Company through the end of 2001 as
envisaged/budgeted in the Annual Business Plan.

Upon conversion of the Profit Certificates, the foregoing provisions of this
Article 4.6.2. shall also apply to the Class B Limited Liability Partner
Interests.

4.6.3. If a holder of Profit Certificates fails to comply with the call on
Profit Certificates (the "Defaulting Holder") at the expiration of the Payment
Due Date, the Manager(s) shall send a formal notice to the Defaulting Holder
(the "Formal Notice") on the date of expiration of the Payment Due Date
requesting the compliance with the call on Profit Certificates within 5 Business
Days from the receipt of the Formal Notice (the "Extended Payment Due Date"). If
the Defaulting Holder still fails to comply with the call on Profit Certificates
on the Extended Payment Due Date, all rights attached to its Profit Certificates
(including the Longstop Date Rights and the Preference Rights) held by the
Defaulting Holder shall be automatically suspended. Furthermore, the Defaulting
Holder shall be liable to the Company for interest on the late payment accruing
at a rate equal to 20% from the Extended Payment Due Date until such payment is
made ("Default Interest").

Without prejudice to the sanctions mentioned in the previous paragraph, if the
Defaulting Holder still fails to comply with the call on Profit Certificates
thirty (30) Business Days (the "Period") after the Extended Payment Due Date,
the other Partners shall have the right to purchase (the "Purchase Option") all
or part of the Profit Certificates and all General Partner Interests held by the
Defaulting Holder, and thereby assume the funding associated with such purchased
Profit Certificates, for a price equal to the amount paid up on such purchased
Profit Certificates less a discount equal to the lesser of 50% of such paid up
amount or EURO 10 million. The Partners electing to purchase (the "Purchasing
Partners") shall purchase the Partner Interests on a prorata basis unless they
otherwise agree. To be valid, the Purchase Option must be exercised no later
than the fortieth (40th) Business Day after the Extended Payment Due Date. The
Defaulting Holder remains liable for the payment of Default Interest on all
Partner Interests, including those acquired by the Purchasing Partners.

Without prejudice to the payment of Default Interest and the suspension of the
rights attached to such certificates or the Purchase Option as mentioned above,
if the Defaulting Holder still fails to comply with the call on Profit
Certificates forty (40) Business Days after the Extended Payment Due Date, the
balance of the subscribed capital that has not been paid up yet and relating to
the Partner Interests not purchased under the Purchase Option, together with
Default Interest thereon, shall become immediately due and payable by the
Defaulting Holder without further notice. In addition, the Longstop Date Rights
of the Defaulting Holder shall irrevocably be extinguished.

At such time as the Defaulting Holder pays up all due and payable subscribed
capital together with Default Interest thereon, then all rights attached to the
Profit Certificates, except for the extinguished Longstop Date Rights, shall be
reinstated and such Partner shall no longer be considered a Defaulting Holder.

Upon conversion of the Profit Certificates, the foregoing provisions of this
article 4.6.3. shall also apply to the Class B Limited Liability Partner
Interests.

For the avoidance of doubt, in the event that some or all of the Defaulting
Partner's Interest is purchased under the above provisions, then all guarantees
granted to the benefit of such Defaulting Partner under Article 12 with respect
to the Purchased Interests shall be released and no further claims may be made
against the Defaulting Partner or any of its Affiliates with respect to the
Purchased Interests, subject to the Defaulting Partner having paid all Default
Interest due. Further, the guarantee of the Purchasing Partner's guarantor (i.e.
AIG, CSFB, Deutsche Bank or FII) shall be increased accordingly.

4.6.4. All Profit Certificates are and will be in registered form. Ownership of
all Profit Certificates shall be established exclusively by the entry in a
special register of Profit Certificates.

The transfer of a Profit Certificate shall only be effective after a record has
been made in the register of Profit Certificates of the transfer declaration
dated and signed by the transferor and the transferee or by their
representatives.

Each Profit Certificate is indivisible and the Company recognises only one owner
per Profit Certificate. If several persons have rights in respect of the same
Profit Certificate the exercise of these rights shall be suspended until one
person has been designated as the owner of the Profit Certificate vis-à-vis the
Company.

The Profit Certificates shall be issued for an undetermined period of time,
provided that they shall be automatically annulled upon their conversion into
Class B Limited Liability Interests as set out in Article 4.6.8.

4.6.5. The Profit Certificates can only be transferred in accordance with the
same transfer restrictions as applicable to the Partner Interests as set out in
Article 4.4. Upon the transfer of any Profit Certificate, any transferee shall
automatically become liable for the payment of the amount not paid-up on such
Profit Certificate.

4.6.6. The holders of Profit Certificates have access to the ordinary and
extraordinary Partners' Meetings and each 3.65 Profit Certificates shall entitle
its holder to 1 vote. Any block of Profit Certificates not consisting of 3.65
certificates shall not entitle its holder to any voting rights. However, in the
aggregate, the number of votes conferred to the Profit Certificates shall in no
event exceed one half of the number of votes conferred to the Partner Interests
representing the entire registered capital. Furthermore, the votes expressed by
Profit Certificates at any vote shall not be taken into account for more than
two thirds of the number of votes expressed by Partner Interests representing
the entire registered capital.

4.6.7. In addition to the Preference Rights and Longstop Date Rights, each
Profit Certificate shall entitle its holder to the same rights and obligations
as each Limited Liability Partner Interest.

4.6.8. Each holder of Profit Certificates can at any time require the conversion
of all, but not less than all, of its Profit Certificates into Class B Limited
Liability Partner Interests under the conditions set out hereafter:

Such request shall be made in writing to the Board of Managers (the "Conversion
Request"). The Profit Certificates can only be converted if ,(i) the holder
thereof is not a Defaulting Holder under Article 4.6.3 above, (ii) at the time
of the Conversion Request each Profit Certificate has been paid-up for at least
25% ( with such payment being duly recorded in the accounts of the Company in
the separate account for reserves not available for distribution ("Onbeschikbare
Reserves"/Réserves Indisponibles")), and,(iii) prior to conversion such holder
shall have fully paid-up the issuance premium in an amount of EUR 523.62 per
converted Profit Certificate (such payment to be recorded in the accounts of the
Company, under "Issuance Premium" ("prime d'émission/uitgifte premie")).

Each Profit Certificate shall be converted into one Class B Limited Liability
Partner Interest paid-up to the same amount as the converted Profit Certificate,
it being understood that the issuance premium on each Class B Limited
Liabilities Partner Interest shall also be fully paid up. Upon conversion the
capital of the Company shall be increased by the total amount represented by
such Profit Certificate less the corresponding issuance premium, and the
separate account for reserves not available for distribution shall be decreased
with an amount equal to the amount which was paid on the Profit Certificate and
such amount, less the corresponding issuance premium, shall be recorded in the
accounts of the Company under "Capital" ("geplaatst kapitaal/capital libéré").
The balance which remains to be paid in on such Class B Limited Liability
Partner Interest shall be recorded in the accounts of the Company under
"Capital" ("niet opgevraagd kapitaal/capital non appelé"). The issuance premium
paid on the Profit Certificate shall be recorded in the accounts of the Company
under "Issuance Premium" ("Uitgiftepremies/Primes d'émission").

The Class B Limited Liability Partner Interests shall be subject to the same
paying-up mechanism and sanctions as the Profit Certificates, including the
sanctions as set out in Article 4.6.3. Upon conversion of the Profit
Certificates, the Parties undertake to vote in such way as to modify the charter
of the Company accordingly, if and to the extent necessary.

The legal procedure implementing such conversion shall be started not later than
2 weeks after receipt of the Conversion Request.

The Existing Partners hereby waive their rights to the Class B Limited Liability
Partner Interests issued by the Company pursuant to the capital increase
resulting from the conversion of the Profit Certificates.

The conversion from a Profit Certificate into a Class B Limited Liability
Interest shall in no way affect the obligation of the Investors to contribute to
the Company the amounts which each Investor undertook in this Agreement to pay,
including the obligation of each Class B Limited Liability Partner to fully
pay-up its Class B Limited Liability Partner Interests.

Upon their conversion, the Profit Certificates shall lose all their rights and
shall automatically ("van rechtswege") be annulled.

Each new Class B Limited Liability Partner Interest shall carry one vote, and
shall have the Preference Rights and the Longstop Date Rights.

4.6.9. The economic and voting rights of the Investors and of the Existing
Partners in the Company on a fully diluted basis shall be as follows :

Investors : 43.2624%; and

Existing Partners : 56.7376%.

The above figures shall only be subject to certain modifications caused by the
earn-out procedure set out in Article 4.5 or as the result of the transfer of
Partner Interests as permitted in this Agreement.

4.6.10 If, notwithstanding the fact that the Investors have paid-up at least 25%
of the Profit Certificates and have satisfied all other conversion conditions
set out herein, the Profit Certificates cannot be converted into (and give their
holders all the rights and obligations attached to) Class B Limited Liability
Partner Interests as set out in this Agreement, the Existing Partners shall
assign to the Investors, at the request of Investors then holding at least 50%
of the Profit Certificates, such number of Class A Limited Liability Partner
Interests, and the Investors shall assign to each Existing Partner such number
of Profit Certificates as may be, needed to entitle the Investors and Existing
Partners with the same proportion of all financial, voting and other rights they
would have been granted upon conversion (i.e. so as to achieve that the
Investors continue to have on a fully diluted basis 43.2624% of the voting and
distribution rights in the Company and the Existing Partners 56.7376%, subject
to the earn out procedure). The Partners agree to cooperate in taking whatever
actions may be necessary or appropriate to ensure that (i) simultaneously upon
the assignment of the Class A Limited Liability Partner Interests by the
Existing Partners to the Investors, the Class A Limited Liability Partner
Interests so assigned shall be transformed into and have the same rights as
Class B Limited Liability Partner Interests would have had, and (ii) to ensure
that the Profit Certificates are, as soon as practicable, cancelled in such a
way as not to change either the respective rights and obligations of the Parties
as Partners or the amount of share capital which the Company would have had if
the conversion as contemplated in this Agreement had occurred. The Preference
Rights and Longstop Date Rights shall be extinguished as to any Profit
Certificate so assigned to the Exisiting Partners.

If, at any time after conversion, the validity or enforceability of such
conversion or of any right or obligation attached to the Limited Liability
Partner Interests received upon such conversion is challenged by the Existing
Partners or by a third party which commences legal proceedings in this respect,
the Existing Partners shall, at the request of Investors then holding at least
50% of the Investor-held Limited Liability Partner Interests, perform the same
arrangement as set out in the first paragraph hereabove.

Notwithstanding the above, and more in general, the Parties shall do whatever is
necessary or useful to achieve to the fullest extent possible the original
intent of the Parties regarding all consequences of the conversion as set out in
this Agreement, while respecting to the greatest possible extent the balance of
the Parties' rights and obligations.

4.7. Capital Increases

In addition to the capital increase referred to in Article 4.2. and the issue of
the Profit Certificates, the Existing Partners and the Investors shall have the
right to subscribe to future capital increases or issues of profit certificates
in or by the Company on a pro rata basis to their holdings of such Partner
Interests in accordance with Article 4.6.9, provided that the Profit
Certificates shall not entitle its holders to a preference distribution or a
priority subscription right in case of a capital increase in the Company. In the
latter case, the holders of Profit Certificates shall have a right to subscribe
to a new issuance of profit certificates for an amount and at conditions equal
to the capital increase to the extent that such new issuance of profit
certificates is necessary to maintain the rights and voting balances of the
Investors as contemplated in this Agreement.

In no event shall the Investors have an obligation to subscribe to any such
capital increase or issuance of profit certificates in excess of the Profit
Certificates.

4.8. Preference Rights and Distribution

4.8.1. "Preference Rights" as used in this Agreement shall mean the right of the
holders of Profit Certificates or Class B Limited Liability Partner Interests
(or such other Partner Interest held by such holders pursuant to Article 4.6.10
("Investor Holders"), prior to or upon the occurrence of a Major Capital Event
or Exit Event, to receive distributions made by the Company to Partners
(including dividends resulting from a Major Capital Event or an Exit Event,
capital redemptions, repayment of debt and liquidating distributions), in the
following priority (and subject to the provisions of Article 4.8.2 below) :

(1) first, 100% to the Investor Holders, prorata based on the total Partner
Interests held by all Investor Holders, to the extent such Partner Interests are
paid-up, until the Investor Holders shall have received aggregate distributions
that, when taken together with all previous distributions made under this clause
(1), equal Euro 122,000,000;

(2) second, 100% to Recom & Co in repayment of the outstanding balance of the
Loan and any accrued and unpaid interest thereon, up to the maximum amount of
Earned Capital (as defined below);

(3) third, 100% to the Existing Partners, prorata based on the total Partner
Interests held by all Existing Partners, until the Existing Partners shall have
received aggregate distributions that, when taken together with all previous
distributions made under this clause (3), equal the amount by which the Earned
Capital exceeds the aggregate amounts paid on the Loan under clause (2) above;

(4) thereafter, 100% to the Partners, prorata based on the total Partner
Interests held by all Partners.

"Earned Capital" as used herein shall mean Euro 160,000,000 or such greater
amount up to Euro 170,000,000 to the extent earned pursuant to the earn-out
provisions of Article 4.5.

Notwithstanding the foregoing, the distribution provision hereinabove shall not
apply in the following circumstances:

(a) if the Warrants have been exercised and capital paid-in in connection
therewith, then distributions shall be made first to Recom & Co in repayment of
the Loan and any accrued interest thereon, but only to the extent of such
paid-in capital. Thereafter, the distribution schedule set forth in clauses (1)
through (4) above shall again be followed.

(b) if, pursuant to the provisions of this Agreement, an Investor Holder has
lost its Preference Rights, then such Investor Holder shall not participate in
distributions made under clause (1) above, but shall instead participate, to the
extent its Partner Interests are paid up, with the Existing Partners under
clauses (2) and (3) above, pro rata based on Partner Interests. Upon
satisfaction of the distributions contemplated in clauses (2) and (3), the
Investor Holder shall thereafter participate under clause (4) above.

4.8.2. Subsequent to the occurrence of a Major Capital Event or Exit Event the
Preference Rights shall be extinguished and all distributions made by the
Company to the Partners and to Recom & Co thereafter shall be prorata based on a
fully diluted basis of their Partner Interests.

4.9. Debt Financing

The Parties acknowledge that in addition to the share capital of the Company the
Loan and the Profit Certificates, loan financing will be required for the
Company to operate and realize the Initial Business Plan.

Therefore, the Company shall put in place prior to the Closing, as a Condition
Precedent, the Required Facility.

At the Closing, the Existing Partners will :

(i) be reimbursed from the funds received by the Company for the additional
funding provided by the Existing Partners and/or their Affiliates to the Company
since June 30, 1999, with interest thereon, to the extent the funding provided
exceeded the amount of the Loan. If any such funds were borrowed from an
Affiliate of any of the Existing Partners in this period the interest payable
thereon shall be reimbursed by the Company in accordance with the terms of the
Note attached in Exhibit X; and

(ii) provide sufficient funds to the Company, as part of the Loan, to reimburse
the amounts owed on June 30, 1999 by the Company to ABN AMRO Bank under the 400
million BEF facility dd. July 6, 1997, and by its French subsidiaries to Natexis
under the loan agreements dd. November 2, 1988, September 12, 1990 and May 25,
1992, as amended several times and all other credit facilities existing on June
30, 1999.

The Existing Partners will provide the Investors at the Closing with a
confirmation from ABN AMRO Bank and Natexis that after the full reimbursement of
the credits, the existing mortgages attached to these loan facilities will be
lifted.Within one month after the Closing Date, the Existing Partners shall
cause the Company's auditors, Deloitte & Touche, to review the reimbursements
made by the Company to the Existing Partners pursuant to (i) above. If such
audit reveals that the amount to be actually reimbursed to the Existing Partners
and/or Affiliates (including the interest thereon) is less than the amount
mentioned in the Note and reimbursed to the Existing Partners and/or Affiliates
at Closing, then the Existing Partners shall be liable to the Company for the
difference between such amounts. The Existing Partners shall pay such difference
within 15 days after receipt of the report of Deloitte & Touche confirming that
such payment is due.

ARTICLE 5 - CORPORATE GOVERNANCE

5.1. Board of Managers - Managers



5.1.1. Composition



The Company is managed by a Board of Managers consisting of statutory managers
("gérants statutaires / statutaire zaakvoerders") (hereinafter referred to as
the "Managers"). The Parties agree that all General Partners shall act as
Managers of the Company and appoint the individuals listed below as their
representatives at the Partners' Meeting to be held at Closing.

One of Shurgard's three representatives shall be appointed as chairman of the
Board of Managers.

The Board of Managers is vested with the power to perform all acts necessary or
useful for the realisation of the corporate purpose of the Company and has the
power to do all things which are not expressly reserved by law or by the Charter
to the Partners' Meeting.

The Managers shall have as many votes as they hold General Partner Interests in
the Company.

The physical persons representing the General Partner Investors at the Board of
Managers shall initially be :

For Deutsche Bank GP: Scott O'Donnell

For Fremont GP: Frederick P. Zarrilli

For AIG GP: Kevin Fitzpatrick

For CSFB GP: Derek Vago

The Investors acknowledge that it is important for the Company and the Existing
Partners that turn-over of representatives of the Managers at the Board of
Managers is minimized.

SSC Benelux Inc. shall be represented by the following individuals:

George Hutchinson

Charles Barbo (chairman) and

David Grant.

Such persons shall represent SSC Benelux Inc. and vote as 1 block having jointly
28 votes.

ESS shall be represented by Ake Fogelberg and Patrick Metdepenninghen. They
shall both represent ESS and vote as 1 block having jointly 4 votes.

In the event a representative of a General Partner must be replaced, such
General Partner shall appoint a new candidate who must be sufficiently
sophisticated to appropriately carry out his responsibilities on the Board of
Managers.

5.1.2. Reimbursement of expenses related to the attendance of Board Meeting

It is contemplated that most of the meetings of the Board of Managers will be
held at the registered office of the Company in Brussels, but may occasionally
be held in Londonor New York.

The Managers shall make their own travel and lodging arrangements for their
attendance at the meetings of the Board of Managers. The Company's reimbursement
of expenses to the Managers for their attendance at such meetings of the Board
of Managers will be limited to the following flat amounts (payable upon
presentation of invoice) :

Travel costs within the USA or within Western Europe will be reimbursed at Euro
350 (round trip);

Transcontinental travel (Western Europe-New York or New York-Western Europe
shall be reimbursed at Euro 2,500 (round trip);

Hotel, meals and local transportation costs will be reimbursed at a per diem
rate of Euro 300 per day of effective attendance at a Board Meeting.

Furthermore, it is expressly agreed that each Manager, irrespective of the
number of representatives who attend the meeting of the Board of Managers on
behalf of such Manager, will only be entitled to one reimbursement per board
meeting in accordance with the conditions set out above except for SSC Benelux
Inc., which being represented by 2 non-executive representatives, shall be
entitled to two reimbursements per meeting of the Board of Managers.

The Parties shall ensure that the rules set out above shall be adopted by the
Board of Managers of the Company.

5.1.3. Responsibilities

Without prejudice and subject to Article 5.1.4., the primary direct duties of
the Board of Managers will include the following :

Business Plan

.



The Board of Managers shall, amongst other matters, take up for consideration
the following matters:

(1) the Annual Business Plan to be proposed by the Key Executives to the Board
of Managers, and

(2) proposed updates and changes to the Annual Business Plan which represent
Material Deviations, presented by the Key Executives to the Board of Managers.

Key Executives

The Board of Managers is responsible for the hiring, compensation and
termination of all Key Executives of the Company charged with the carrying out
of the day-to-day business activities. The initial list of Key Executives
described in Exhibit C, along with their related compensation and employment
agreements, have been approved and accepted by the Investors as a condition
precedent to Closing. Any changes or additions to the list of Key Executives
must be approved by the Board of Managers. All compensation for Key Executives
(and other employees of the Company whose annual compensation salary, bonus and
other direct fringe benefits exceeds Euro 125,000) must be approved annually by
the Board of Managers.

Real Estate Investment

The Investors recognize that the acquisition and development of real estate is a
fundamental part of the day-to-day operation of the Company and the Board of
Managers has delegated this responsibility to certain of the Key Executives of
the Company who constitute the Real Estate Committee. The Company's Real Estate
Committee has been acting as the primary decision making body over all of the
Company's real estate investments since the business was originally formed by
the Existing Partners.

The Committee has followed consistent procedures and policies for performing
market research, evaluating locations, underwriting investment projections and
managing its development process. The Board of Managers has charged the Real
Estate Committee with the responsibility of continuing with the practice and
enforcement of those policies and procedures and within the guidelines set forth
in accordance with Exhibit M. Any real estate investment proposals that fall
outside those guidelines (or others previously established by the Real Estate
Committee) must be approved by the Board of Managers.

Transfer and Ownership of Partner Interests

The Board of Managers shall monitor and approve or disapprove as the case may be
all transfers of the Partner Interests unless expressly otherwise provided in
this Agreement.

5.1.4. Decisions

(a) Except as otherwise provided for hereafter, all decisions of the Board of
Managers shall be adopted by a majority of the votes cast at the meeting in
question.

(b) Decisions relating to the following items shall require the affirmative vote
of all Managers:

any entry into new markets outside of Western Europe or new activities not part
of the Business; or

any proposed follow-on offering of Partner Interests of the Company (IPO,
private placement or otherwise) pursuant to which the Company would realise net
proceeds of less than Euro 125,000,000; or

to approve any transfer of any Existing Partners' Partner Interests (excluding
transfer to other Partners);

to approve a transfer of Partner Interests resulting in a General Partner
holding a Partner Interest in the Company, that when taken together with the
Partner Interest of all such General Partner's Affiliates, is less than Euro
15,000,000, as set out in Article 4.4.4. (i); or

the decision set out in Article 8.3.2.3.

(c) Decisions relating to the following items, shall require the affirmative
vote of 45 General Partner Interests:

any Material Deviation from the Annual Business Plan or subsequent plans having
been approved by the Board of Managers;

any entry into new countries within Western Europe into which the Company is at
present not already active; the Parties acknowledge that the Company is at
present active in Belgium, the Netherlands, Sweden, the United Kingdom and
France in accordance with the Initial Business Plan.

the Annual Business Plan (operating and capital) (see deadlock provisions
below);

to disapprove any transfer of an Investor's Partner Interest (excluding
transfers to other Partners);

intentionally left blank;

the hiring of any individual who would fill a position as Key Executive;

the termination of any Key Executive, it being understood that if the Managers
representing the General Partner Investors vote in favor of the termination of a
Key Executive (with a minimum of 20 votes in favor) then the termination will be
considered approved and will be carried out in an orderly business manner.
Additionally, the replacement candidate for this position must be approved by an
affirmative vote of 45 General Partner Interests (see deadlock provisions
below);

the annual compensation for Key Executives and other employees of the Company
whose annual compensation, salary, bonus and other direct fringe benefits exceed
Euro 125,000 (see deadlock provisions below);

the sale or divestment of individual assets of the Company exceeding a value of
Euro 2,000,000 unless the sale was anticipated -in the Initial Business Plan or
the Annual Business Plan in effect;

the financing and hedging policies (interest rate and currency exchange rate);

the proposal for a declaration of dividend or other distributions of earnings or
capital to the Partners in accordance with the Charter;

the adoption of the terms and conditions for issuance of new Partner Interests
of the Company, including the decision to issue Partner Interests under an
authorised capital clause;

the issuance of any security instruments including profit certificates,
warrants, convertible bonds, limited liability partner interests or general
liability partner interests;

any financing in excess of Euro 2,500,000, excluding trade debts;

any proposal for the modification of the Charter (such as merger, dissolution,
etc.);

intentionally left blank;

any proposal to grant discharge to Managers;

any proposal for the appointment of the Statutory Auditor (see deadlock
provisions below);

any transaction between the Company and any of the Parties and/or their
Affiliates in excess of Euro 15,000 or transactions with one party that exceed
EURO 250,000 in aggregate in any calendar year as set out in Article 7.1. except
if already provided in the approved Initial Business Plan;

any real estate investments that fall outside the investment guidelines set out
in Exhibit M;

formation of any partnership, joint-venture or other form of profit-sharing
agreement (except in connection with real estate investments meeting the
investment guidelines set out in Exhibit M);

granting of personal guarantees or guarantees to third persons in excess of Euro
20,000 except for guarantees for the acquisition of real estate, construction
contracts or leases granted in the ordinary course of business;

permanent delegation of joint and several or joint powers of attorney to any
person outside of the ordinary course of business or any change thereof;

the amendment of the License Agreement or the execution or amendment of any
agreement pursuant to which the Company grants intellectual property rights to
third parties;

the creation of new stock option plans or material changes to the existing
phantom stock program which result in the issuance of additional shares or which
are not incorporated in the operating expenses;

approval of proposed Exit Events or a Major Capital Event;

approval of the direct or indirect pledge or encumbrance in any other way of any
Partner Interests by any Partner, except as otherwise expressly permitted in
Article 4.4.6.

the granting of exceptions to the non-compete provisions of Article 7.3.2.

approval to send a Payment Request under Article 4.6.2. if there is an Event of
Default under the Required Facility or under any other material financial debt
of the Company, until the expiration of the 45 day period following the Board of
Manager's Meeting convened as required under Article 4.6.2.

(d) A quorum of 49 votes of the 56 vote total is required for the meetings of
the Board of Managers. However, if a meeting is called where a quorum fails to
materialize, the chairman shall delay the meeting 24 hours to accommodate the
missing Managers, the meeting to be held at the same time (24 hours later) and
at the same place. If, when the meeting is reconvened there is still not this
quorum, then the meeting may proceed, provided that a Manager who is not present
or represented at a meeting of the Board of Managers shall be deemed to have
voted against the issues voted at such meeting.

The Managers are allowed to participate at the Board of Managers' meetings by
phone, video conference or by proxy given to another Manager.

Invitations for the Board of Managers' meetings shall be sent to all Managers 15
calendar days prior to the date of the meeting, provided that all documentation
and materials for such meeting shall be sent at least 8 calendar days prior to
the meeting.

5.1.5. Deadlock

In the event the Board of Managers cannot agree on certain decisions that
require resolution they will be resolved in the following manner:

Appointment of Statutory Auditor

The existing Auditor(s) will remain in place until a replacement auditor can be
agreed upon.

Termination of Key Executives

If a Key Executive needs to be replaced and the Managers cannot agree
immediately on his replacement, the Managers representing the Investors shall
have the right to appoint a temporary replacement from among the remaining Key
Executives until the Board of Managers agrees upon a final replacement.

Failure to Approve the Annual Business Plan

In the event the Board of Managers is unable to agree on the Annual Business
Plan presented by the Company's Key Executives, the Company will operate within
the guidelines of the most recently approved Annual Business Plan. The Key
Executives in this case, will be responsible for identifying what the potential
negative impacts of following such an Annual Business Plan will have on the
Company and communicating those impacts to the Board of Managers. The Board of
Managers will then make whatever adjustments to the Annual Business Plan
considered essential for preserving the viability of the Company and the proper
execution of their fiduciary duties.

Key Executive Compensation

In the event the Board of Managers is unable to agree on the annual compensation
of any Key Executive, the Key Executive in question will be offered a
continuation of his/her existing package adjusted only for annual inflation
index.

5.1.6. Representation of the Company

The Company shall be duly represented vis-à-vis third parties, either by the
Board of Managers acting in concert as a corporate body, or, within the powers
of daily management, by the persons of the Company appointed in accordance with
Article 5.2. of this Agreement and the Charter. Individual General Managers
shall not be authorized to bind or represent the Company, except for SSC Benelux
Inc. and ESS and except as set out in Article 8.3.2.1.. The other General
Managers shall only be authorized to bind or represent the Company if acting
jointly with SSC Benelux Inc. or ESS. For acts within the limits of their
specific powers, the Company is also validly represented by special
representatives.

5.2. Daily Management

The Investors will be relying on the Key Executives to continue to carry out the
management of the Company and the Business Plan with the same care and diligence
as they have done prior to signing this Agreement. Without prejudice to any
other provision of this Agreement, all Parties to this Agreement acknowledge
that many aspects of/and assumptions in the Initial Business Plan have yet to be
fully tested, are subject to economic, market and other conditions. Actual
results could vary significantly from those projected in the Initial Business
Plan.

The Board of Managers will delegate the daily management of the Company to one
or more Managers. The Managers having powers of daily management may also in the
course of their duties confer special powers on one or several persons of their
choice.

The Parties undertake that on the Closing Date SSC Benelux Inc. and ESS,
represented by respectively David Grant and Patrick Metdepenninghen, be
appointed by the Board of Managers as Executive General Managers entrusted with
the daily management of the Company. They can individually confer special powers
to third persons. These special powers cannot include any transactions for which
an approval of the Board of Managers is required in accordance with Article
5.1.4 (b) or (c).

For transactions of less than EURO 25,000, the Company or its Subsidiaries can
be represented by an attorney in fact. For any transaction between EURO 25,000
and 150,000, the Company or its Subsidiaries can be represented by two
attorneys-in-fact, of which at least one needs to be part of the Key Executives.
For any transaction exceeding EURO 150,000, the approval of an Executive General
Manager is required, either as a direct representation or by a specific proxy
given to a person who is part of the Key Executives. The final approval of a
development project by the Real Estate Committee, as evidenced by the signed
minutes, is considered as a proxy by the Executive General Managers to close the
purchase and construction agreements contemplated therein.

5.3. Partners' Meeting

Partners' Meetings are presided over by the Chairman of the Board of Managers
or, in his absence, by a Partner designated by his colleagues, or by a person
present at the meeting designated by the meeting. The chairman of the meeting
appoints a secretary.

The minutes of the Partners' Meetings are signed by the Chairman, the secretary
and the Managers present, and by the Partners who so request. These minutes are
kept in a special minute book. Powers of attorney given for the meeting are
annexed to the minutes of such Partners' Meeting.

Each General or Limited Liability Partner Interest shall carry one vote and each
3.65 Profit Certificates shall carry 1 vote, subject to the restrictions set
forth in Article 4.6.3. and 4.6.6. Any abstention is to be considered as a vote
against the motion.

In all cases, unless the law or the Charter provides otherwise, all decisions
are made by a majority of the votes cast.

The subject of the decision to be taken must have been specified in the notice
for the meeting and at least one-half of the Partner Interests must be present
or represented. If this latter condition is not met, a new meeting must be
called which will validly decide, regardless of the number of Partner Interests
present or represented.

Resolutions on the following matters shall require a majority of 75% of the
votes cast attached to the Partner Interests and in addition, a majority of 51%
of the votes cast attached to the General Partner Interests, without prejudice
to the requirements of any other attendance and majority rules prescribed by the
CLCC:

capital increases (through the issuance of new Partner Interests of the company)
or capital reductions. The exclusion of preferential subscription rights in
connection with capital increases or the issuance of warrants;

the disposal, redemption or encumbrance of Partner Interests held by the
Company;

any modification of the Charter (such as merger, dissolution, etc.);

any change in the number of Managers;

the substitution of the Statutory Auditor;

a declaration of dividend or other distributions of earnings or capital;

any modification of the remuneration of the Managers;

the liquidation of the Company and the appointment and termination of the powers
of the liquidator(s).

The Partners shall at all times use their voting rights in the Company and take
all other steps that are within their power to procure that full effect is given
to the terms of this Agreement.

5.4. Financial Information and Accounting

The Company shall supply, and the Existing Partners shall ensure so, each of the
Partners with the following information:

no later than each November 1 (beginning November 1, 2000) , a first proposal of
an Annual Business Plan for the following year, including detailed notes, it
being understood that the Company shall supply all proposed revisions to such
draft by December 10;

as soon as practicable (and in any event within four months after the end of
each financial year), the consolidated Financial Statements of the Company and
the Subsidiaries for that year both on a country and a consolidated basis;

as soon as practicable (and in any event within 30 days after the end of each
calendar quarter), the quarterly management accounts both on a country and a
consolidated basis substantially in the form as attached hereto as Exhibit_P
(should include reporting on intragroup transactions) provided that the parties
agree that the aforementioned financial and accounting information shall be
supplied, for the first time, by November 15th, 1999; and

such other financial or management information as a Partner may from time to
time reasonably request.

All financial information shall be prepared in accordance with US GAAP and only
on an annual basis in accordance with local mandatory accounting requirements.
In the event any Investor would require the accounts to be drawn in accordance
with any other accounting standards, the Company shall prepare the same provided
the Investor bears all costs and expenses (including management time and
employee costs) relating thereto.

The Company shall further ensure that each Subsidiary shall keep proper
accounting records prepared in accordance with US GAAP.

5.5. Auditors

5.5.1. Statutory Auditor of the Company

The Parties acknowledge that Deloitte & Touche shall continue its current
mandate as Statutory Auditor of the Company which expires at the annual
Partners' Meeting approving the annual accounts as per December 31, 2000.

5.5.2. Independent Auditor appointed at the request of the Investors.

If the Investors have causes of serious concern as regards the management of the
Company, they shall submit such concern promptly after having become aware
thereof to the Board of Managers. If the Board of Managers does not answer such
questions of the Investors to the latter's satisfaction within one month after
the request thereto, and if the causes of serious concern remain, the Investors
shall have the right to appoint a different independent auditor as set out
hereafter. Such appointment needs the prior approval of the Board of Managers
deciding by 11 votes and of a minimum of 2 Managers.

After having received the approval of the Board of Managers, the Investors can
appoint an independent auditor (the "Auditor") who subject to appropriate
confidentiality obligations shall be allowed access during the normal working
hours to the Company's registered office to examine the concerns of the
Investors; his mandate shall be limited to an examination of the concerns as
submitted to the Board and shall be limited in time. The Auditor shall be an
independent, reputable audit firm in the business of providing such auditing
services

Any such verification shall be within the limits of reason and shall not
unnecessarily interrupt normal business activities of the Company.

All costs and expenses of the Auditor shall be borne by the Investors and the
Investors shall advise the Board of Managers of the results of the audit. If the
outcome of the audit does justify the serious concerns of the Investors, the
Company will reimburse the Investors for the cost of their investigation.

ARTICLE 6 - CLOSING

6.1 The Closing shall take place on or before October 6, 1999 in the offices of
De Bandt, van Hecke, Lagae & Loesch, Brussels, unless otherwise agreed upon
between the Parties in writing in accordance with this Agreement.

6.2 The following shall take place (or, to the extent that any of the documents
referred to in this Article 6.2 shall have been executed prior to the Closing,
shall be deemed to have taken place upon presentation of sufficient evidence of
such execution) at the Closing:

confirmation of the fulfilment of the Conditions Precedent as set out in Article
3.1;

capital increase as referred to in Article 4.2;

issue of the Warrants by the Company and subscription to such Warrants by the
Existing Partners in accordance with Article 4.5;

issue of the Profit Certificates by the Company, subscription to such Profit
Certificates by the Limited Liability Partner Investors in accordance with
Article 4.6, and paying up of the Profit Certificates in an amount not less than
the greater of Euro 10,000,000 or 50% of the Initial Advance as defined in the
Required Facility;

modification of the Charter of the Company in order to bring it in accordance
with the text set out in Exhibit A;

closing of the Initial Advance under the Required Facility and payment of such
Initial Advance into the account of the Company;

the payments and confirmation referred to in Article 4.9;

the appointment by the Board of Managers of SSC Benelux Inc. and ESS as
Executive General Managers as set out in Article 5.2.

Each of the above Closing steps shall be subject to the completion of the other
steps and shall be deemed to occur simultaneously at Closing.

The Parties shall commit all such further acts and execute all such further
documents, and shall procure that the Company and the Subsidiaries commit all
such further acts and execute all such further documents, as shall in the
opinion of the Parties be necessary to fully implement the various undertakings
set forth in this Agreement.

ARTICLE 7 - BUSINESS

7.1. Services rendered by the Partners and their Affiliates

From time to time the Company may call on Shurgard for various services
including training, marketing materials, provision of personnel working directly
for the Company, technology, etc.. Such services will be paid by the Company at
Shurgard's cost and shall not require the approval of the Board of Managers
except as in accordance with 5.1.4.(c).19.

The Partners shall not charge the Company for the monitoring or management of
their investment.

7.2. Management of the Subsidiaries

In order to facilitate the management of the Subsidiaries, the Parties shall
ensure that the Company be directly or indirectly involved in the board of
directors or the equivalent corporate body in each of the Subsidiaries.

The Parties shall ensure that any and all voting requirements, as those set
forth in Article 5.1.4. shall be implemented and applicable mutatis mutandis,
with respect to any and all of the Subsidiaries.

If any decisions at the level of the Subsidiaries fall within the list of
decisions set out in article 5.1.4. requiring a special majority, they shall
first be presented to the Board of Managers which shall decide in accordance
with the provisions set out in article 5.1.4.

7.3. Confidentiality and non-compete covenants of the Partners



7.3.1. Confidentiality

The Parties received during the negotiations leading to the execution of this
Agreement and shall receive, during the term of this Agreement in their capacity
as Manager and Partner, Confidential Information.

Subject to the provisions of Article 7.3.3. below, the Investors, the Existing
Partners , AIG, CSFB (Europe) Ltd., Deutsche Bank and FII each undertake to keep
the Confidential Information confidential and, in particular:

to exercise in relation to the Confidential Information no lesser security
measures and degree of care than those which they apply to their own
confidential information of a similar nature; and

not to use the Confidential Information for any purpose other than for the
proper execution of this Agreement; and

not to disclose the Confidential Information to another person except that:

the Investors may disclose the Confidential Information to the employees of
their respective Real Estate Investment Groups and others within their
institutions and third parties to the extent needed to enable the Investors to
execute this Agreement or manage their investment, or in connection with an
offering of Partner Interests to prospective purchasers in compliance with
Article 4 provided appropriate confidentiality letters are obtained from such
prospective purchasers.

the Existing Partners and the Investors may disclose the Confidential
Information if disclosure is required by law, by a court of competent
jurisdiction or by another appropriate regulatory body and for any internal
reporting and regulatory requirements.

This confidentiality obligation shall be for as long as such Partner is a
Partner in the Company and for a period of two (2) years after the date on which
it ceases to be a Partner.

Notwithstanding the above, the Investors shall be authorized to communicate
information to third parties about their investment in the Company at the
occasion of private placements or other financial transactions in the ordinary
course of their business as long as appropriate confidentiality letters are
obtained from the third parties.

7.3.2. Non-compete covenants

The following non-compete covenants shall apply to each Existing Partner, each
Investor and each Real Estate Investment Group, it being understood that the
compliance of each Real Estate Investment Group with the following non-compete
covenants is guaranteed by each such Real Estate Investment Group's related
Limited Liability Partner Investor.

The above Parties undertake that they shall not partake in the activities listed
below at any time whilst they are Partners, whether directly or indirectly, and
for a period of 12 months after the date on which they cease to be a Partner :

solicit or endeavour to entice away from or discourage from being employed by
the Company or its Subsidiaries any person who is an officer or employee of the
Company or its Subsidiaries, whether or not such person would commit a breach of
contract by reason of leaving services; or

2. compete directly (i.e. manage, develop or own self storage centers) or invest
in or provide equity or make equity-linked investments in any way in a
Competitor doing business in Western Europe, provided that :

(i) they may acquire a direct interest in an entity ("Target Entity") that
already has existing self-storage operations as part of its overall consolidated
business if they can demonstrate that the Target Entity's self-storage
activities in Western Europe are a relatively minor component of its
consolidated business. The Partners agree that the test for determining if the
self-storage business is truly a minor part of the Target Entity's overall
business is as follows: determine the total annual revenues generated by the
self-storage business and multiply it by the % ownership the Target Entity holds
in such business. The product of this calculation represents the Target Entity's
annual self-storage revenues for purposes of this test. If the Target Entity's
annual self-storage revenues represent less than 30% of the Target Entity's
total consolidated annual revenues then the Investor may proceed to make its
investment in the Target Entity; and that

(ii) they shall be allowed to buy stock in publicly traded companies which
compete with the Company or its Subsidiaries in the Business.

The Investors, the Real Estate Investment Groups and the Existing Partners shall
only be allowed to invest in Competitors pursuant to the exception set out in
(ii) above if their shareholding in such Competitor represents a minority
interest, they do not participate in the management or strategy decisions of
such company and do not use any Confidential Information to the benefit of such
Competitor.

The Board of Managers deciding by a majority as set out in 5.1.4.(c) can grant
the Investors and the Existing Partners exceptions to the non-compete
obligations set out herein.

The foregoing non-compete obligations shall automatically terminate at the
earlier of the end of the 12 month period mentioned above or for any Partner
that ceases to be a Partner after the Longstop Date, at the date such Partner
ceases to be a Partner.

Each Party acknowledges and agrees that the above non-compete covenants shall
apply only to the relevant Real Estate Investment Groups and shall not apply to
any other department, division, Subsidiary or Affiliate of the Investors.

7.3.3. Sanctions

The Parties acknowledge that the provisions of Articles 7.3.1 and 7.3.2. are
reasonable and necessary to protect the legitimate interests of the Company, its
Subsidiaries and the other Partners and that any violation of such provisions
will result in damage to the Company, its Subsidiaries or the Partners for which
relief and damages may be sought under the general principles of Belgian law.

The Parties each agree that any such suit for damages shall, in the event of a
breach by AIG, CSFB (Europe) Ltd., Deutsche Bank or FII, be brought only against
such breaching Party's related Limited Liability Investor and not against such
breaching Party.

In addition to the above, if arbitration between the Company and a Partner
defaulting under the abovementioned non-compete covenants determines a material
breach of such non-compete covenants then (i) if the Defaulting Partner is an
Investor, such defaulting Partner shall lose its Preference Rights effective as
of the date such Defaulting Partner breached such covenant and (ii) if the
Defaulting Partner is an Existing Partner, then Earned Capital, as defined in
Article 4.8.1, and the distributions of Earned Capital to such Defaulting
Partner, shall be reduced by an amount equal to the product of (i) the
percentage such Defaulting Partner's Partner Interest bears to the Partner
Interests of all Existing Partners and (ii) EUR 40,000,000.

If any of the provisions of this Article shall ever be deemed to exceed the
time, geographic or other limitations provided by the law applicable, they shall
not be nullified but automatically reformed to conform with the maximum
permitted by applicable law.

ARTICLE 8 - MAJOR CAPITAL EVENT - EXIT EVENT - LONGSTOP DATE

8.1. Major Capital Event

8.1.1 It is the intention of the Partners to realise a Major Capital Event prior
to the Longstop Date to allow for further expansion of the Business and the
possibility for the Partners to achieve a partial sale of their Partner
Interests.

8.1.2. The Preference Rights of the Investors shall terminate upon the
occurrence of a Major Capital Event.

8.2. Exit Event

8.2.1. It is the intention of the Partners to realise an Exit Event prior to the
Longstop Date.

8.2.2. An Exit Event must be approved by the Board of Managers and implemented
in accordance with the transfer restrictions set out in article 4.4.

In the event that a decision is taken in favour of such Exit Event, the Parties
undertake to take all steps and shall ensure that all steps are taken as
required in the proposal approved by the Board of Managers.

In the event of an approved Trade Sale, all Partners agree to sell all their
Partner Interests at such price and upon such terms as approved by the Board of
Managers, it being understood that all Partner Interests shall be transferred at
the same conditions.

The Longstop Date Rights and Preference Rights of the Investors shall terminate
upon the occurrence of an Exit Event.

8.3. Longstop Date Provisions



8.3.1 Longstop Date



The Company will have until the Longstop Date to obtain all necessary approvals
for and to complete an Exit Event; provided; however, if the Board of Managers
has approved an Exit Event prior to the Longstop Date, it can authorise the
implementation thereof to be completed within a reasonable period of time after
the Longstop Date; and provided further, during the implementation of an Exit
Event no Partner shall do anything which could adversely affect the Company's or
the Partners' ability to implement the Exit Event nor take any action which
could violate any obligations of the Company or of the Partners, including but
not limited to confidentiality or exclusivity.

8.3.2 Longstop Date Rights

In the event that an Exit Event is not realised before the Longstop Date, then
each Investor shall have the right (the "Longstop Date Right") to try to obtain
an Exit Event pursuant to the following provisions.

8.3.2.1 An Investor wishing to obtain an Exit Event shall notify (the "Longstop
Notice") all Partners and the Board of Managers of its intention to commence an
Exit Event and shall include with such Longstop Notice a list of three reputable
investment banks (unaffiliated with any Partner). Upon receipt of the Longstop
Notice, the Investors (by simple majority vote of their General Partner
Interests) shall, within 15 Business Days select one investment bank from such
list which the Company shall thereafter engage to value the Partner Interests
(the "Value"). The selected investment bank must present the Value and
supporting analyses to the Board of Managers and the Partners within 90 days
from the date of its engagement (the "Presentation Date").

After the date that an Investor has delivered a Longstop Notice to the Board of
Managers, the other Investors can no longer trigger any other Exit Event.

8.3.2.2 Each Partner shall have a pre-emptive right to acquire the Company at a
purchase price equal to the Value. Any Partner wishing to exercise its
pre-emptive right shall notify the Board of Managers in writing of such election
within 15 Business Days following the Presentation Date. If only one Partner
exercises its pre-emption right, then the Board of Managers shall work with the
investment bank to sell the Company to such Partner at the Value. If more than
one Partner exercises its pre-emption right, the Board of Managers shall work
with such Partners as to the number of Partner Interests to be purchased by each
Partner. In the event that the Board of Managers and the Partners fail to reach
an agreement, the purchase shall occur on a prorata basis. The sale of the
Company to a Partner(s) exercising its pre-emptive right shall close as quickly
as possible and no later than 180 days after the Presentation Date.

8.3.2.3 In the event that the Company is not sold to a Partner(s) pursuant to
the provisions of article 8.3.2.2, the Company shall work with the investment
bank to arrange and close an Exit Event at a price which is no more than 5 %
less than the Value. If the Exit Event has not occurred within 270 days after
the Presentation Date, then, unless the Board of Managers otherwise unanimously
agrees, the Company shall be liquidated in an orderly manner pursuant to a
liquidation plan proposed by the Investors.

8.3.3 Expenses in connection with an Exit Event

All expenses incurred in connection with the Exit Event shall be borne by the
Company to the extent permitted by applicable law.

8.3.4 Suspension of Longstop Date Right

If no Investor has exercised its Longstop Date Right within one year following
the Longstop Date, each Investor's Longstop Date Right shall be suspended for a
period of three years after which the procedures described in this Section 8.3.
may again be invoked by any Investor.

8.3.5 Change of Control of Shurgard

In case of a change of control in Shurgard meeting the definition below, the
Investors will, at their sole discretion and based upon an agreement of a
majority of the General Partner Interests held by the Investors, have the
immediate right to accelerate the Longstop provisions outlined in article 8.3.

A change of control is defined as (i) a successful acquisition of more than
fifty percent (50%) of the stock of Shurgard by any party not approved by the
Board of Directors of Shurgard, or (ii) during any twelve (12) month period, the
replacement of more than half of the incumbent Board members with people
nominated other than by the incumbent Board.

8.4. Liquidation of the Company

A liquidation of the Company needs to be approved by the Board of Managers and
in the Partner's Meeting and shall be carried out in accordance with the
requirements of the CLCC.

Each General Partner shall be entitled to propose the appointment of one (1)
liquidator for the liquidation of the Company, who shall have the same number of
votes as such General Partner. The Parties guarantee and undertake to procure
that the liquidators in carrying out the liquidation of the Company shall strive
at obtaining the best result possible for all Parties.

In connection with such liquidation, the liquidators shall first satisfy all
outstanding third party debt and thereafter follow the distribution provisions
provided in Article 4.8.

8.5. Allocation of Sales Proceeds

In general, all sales proceeds resulting from a sale or liquidation of the
Company are to be dispersed in accordance with the Partner Interests held by
each Partner in the Company. In the event the Preference Rights are still in
effect, the proceeds allocation outlined in Article 4.8. shall be followed.

ARTICLE 9 - UNDERTAKINGS AND COVENANTS

9.1. US Tax Filings

The Company will prepare and file all information returns, and reports necessary
for United States tax reporting purposes, including providing the information to
the Investors as necessary for them to file their tax returns. In connection
therewith, the Parties agree that for US tax purposes, all items of the
Company's income, loss, deductions and credits shall be allocated according to
the Partners' ownership interests in the Company on a fully diluted basis.

9.2. Disclaimer

Each Investor, for itself and its Affiliates, hereby agrees and represents to
each other Investor that it has not relied, and shall not be entitled to rely,
in any manner whatsoever, on any information provided to it prior to the Date of
Closing by an Investor or Affiliates (the "Investor-prepared Information"). Each
Investor, for itself and its Affiliates, hereby waives any claim of any kind,
whether known or unknown, it may now have or hereafter have against an Investor
or its Affiliates in connection with or arising from any Investor-prepared
Information.

9.3. Managers' Insurance

The Parties agree to cause the Company to put in place directors' insurance for
all Managers satisfactory for the Investors before the end of 1999, and to the
extent possible - with retroactive effect as of the Closing Date.

9.4. Existing Partners Guarantees

9.4.1. Balance Sheet

The Existing Partners prepared a consolidated balance sheet for SSC Benelux & Co
and RECOM as of June 30, 1999 that was attached to the original Term Sheet
signed between the Parties on July 20,1999 and attached hereto as Exhibit K (the
"Balance Sheet"). The Balance Sheet reflects, among other things:

the net current assets of the Company (defined as taking the total of cash,
other assets, amortizable assets, minus accounts payable, accrued real estate
taxes, other accrued expenses and other liabilities in Exhibit K (the "Net
Current Assets")) as of June 30,1999 which were stated as Euro 177,288 (the
"Estimated NCA Amount").

as detailed in Exhibit K, certain self-storage facilities, or portions thereof,
which either will be completed after June 30, 1999, or which the Company had in
operation as of June 30, 1999 (each defined as a "New Construction Project" and
including without limitation, the anticipated size, the "Estimated Completion
Size", of each New Construction Project expressed in net rentable square meters
and the estimated total cost shown in column B of Exhibit K (the "Estimated
Completion Cost") to complete each New Construction Project).

a list of each of the undeveloped land assets (each a "Land Asset") owned by the
Company as of June 30, 1999 and the estimated value of each such Land Asset
(together the "Estimated Land Value").

The sum of: (i) the Estimated NCA Amount, (ii) the Estimated Completion Costs,
and (iii) the Estimated Land Value, will be defined as the "Guaranteed Amount".

The books and records of the Company will be reviewed / audited as contemplated
in Article 9.4.4. The purpose of such review / audit will be to determine: (i)
the audited Net Current Assets of the Company as of 6/30/99 (the "Audited NCA
Amount"), (ii) the actual completion costs (the "Actual Completion Costs") of
the New Construction Projects (as adjusted according with Article 9.4.2 (b)),
and (iii) the Actual Sales Proceeds of the Land Assets (as defined in Article
9.4.2(a)below).

The sum of the differences between: (i) the Estimated NCA Amount minus the
Audited NCA Amount; (ii) the Actual Completion Costs minus the Estimated
Completion Costs; and (iii) the Estimated Land Value minus the Actual Sales
Proceeds will be defined as the "Total Variance Amount".

9.4.2. Computations

For the purpose of this Article, the "Actual Sales Proceeds" will include the
sum of: (i) the aggregate sales proceeds realised by the Company upon the sale
of each Land Asset net of all transaction costs (and excluding taxes) associated
with such sale, and (ii) the aggregate income received by the Company from each
Land Asset from July 1, 1999 through its date of sale, less the aggregate
amounts expended by the Company in connection with each Land Asset from July 1,
1999 through its date of sale (not including interest). Any Land Asset that
remains unsold as of September 30, 2000 shall be independently appraised to
determine value for purposes of this computation.

For the purpose of determining the Actual Completion Costs of the New
Construction Projects, the following adjustments will be applied:

If upon completion, the net rentable square meters (the "Actual Completion
Size") of a New Construction Project is smaller or larger (in terms of square
meters) than its Estimated Completion Size, then the Estimated Completion Cost
shall be adjusted to reflect such increase or decrease in size. The increase or
decrease will be determined by multiplying the average direct construction cost
per square meter for such New Construction Project (i.e. the Estimated
Completion Cost divided by the Estimated Completion Size) times the Actual
Completion Size;

Construction cost overruns due solely to force majeure events shall not be
included in Actual Completion Costs; and

Capital expenditures made on projects in the normal course of business and not
in connection with the construction of a New Construction Project shall not be
included in Actual Completion Costs.

Exhibit K was prepared in conjunction with the Interim Financial Statements and
reflects adjustments made to the Balance Sheet. Any proposed adjustment to the
Estimated NCA Amount that has already been reflected as a reduction in - Col. B
(Estimated Completion Cost) of Exhibit K will be ignored for purposes of the
calculation of the Liability Amount as defined hereafter

9.4.3. Extent of Existing Partners Liability.

The Existing Partners shall be liable to pay to the Company the amount by which
the Total Variance Amount exceeds 2% of the Guaranteed Amount (the "Liability
Amount"), as determined pursuant to Article 9.4.4. below. .

9.4.4. Procedure for calculation of Existing Partners Liability

9.4.4.1 Initial Review

The Company shall procure that an initial review and a preliminary determination
of the extent of the liability of the Existing Partners as determined under
Article 9.4.3.1 above shall be undertaken by the Company's auditors in
conjunction with their audit of the Company's books for the period ending
December 31, 1999.

No later than 10 days after the receipt by the Company of the reviewed accounts,
the Company shall deliver to the Investors the special report of the auditors,
including a certificate of the Company Auditors highlighting and explaining any
revisions to the Balance Sheet and computing the Liability Amount pursuant to
the provisions of Article 9.4.1. through 9.4.3.1. to the extent then
ascertainable.

9.4.4.2 Final Review.

The Company shall procure that a final review shall be undertaken by the
Company's auditors in conjunction with their review of the Company's books for
the period ending September 30, 2000, whereby the auditors will issue a report
(the "Final Report") setting forth the Liability Amount. The Final Report shall
be completed on or before November 30, 2000.

No later than 30 days after the receipt by the Company of the Final Report, the
Existing Partners shall (i) pay the Liability Amount to the Company and (ii)
deliver the Final Report to the Investors.

The Final Report shall be deemed to be accepted by the Investors and shall be
conclusive for the purposes of any adjustment except to the extent, if any, that
the Investors shall have delivered, within thirty (30) days following receipt of
the Final Report, a written notice to the Existing Partners stating each and
every item to which the Investors take exception, specifying in reasonable
detail the nature and extent of any such exception.

If a change proposed by the Investors is disputed by the Existing Partners, then
the Existing Partners and the Investors shall negotiate in good faith to resolve
such dispute. If, after a period of thirty (30) days following the date on which
the Investors give the Existing Partners notice of any such proposed change, any
such proposed change still remains disputed, then the Existing Partners and the
Investors hereby agree that they shall appoint by mutual agreement a reputable
international audit firm to be represented by a "réviseur d'entreprise /
bedrijfsrevisor" (the "Accounting Firm") which shall resolve any remaining
disputes; if Parties can not agree upon the identity of the Accounting Firm
within 30 days after the expiry of the above mentioned period of 30 days, such
firm shall be appointed by the chairman of the Belgian Institute of Reviseurs
d'Entreprise at the request of any Party.

The Accounting Firm shall act as an arbitrator to make a determination with
respect to the issues that are disputed by the parties, based on presentations
by the Investors and the Existing Partners, and by independent review of the
Accounting Firm if deemed necessary in the sole discretion of the Accounting
Firm, which determination shall be limited to only those issues still in
dispute. The decision of the Accounting Firm shall be final and binding. The
Accounting Firm shall also determine, taking into account the outcome of the
arbitration, the proportions in which the Parties shall bear all or part of the
fees and expenses of the Accounting Firm relating to the above arbitration.

9.4.4.3 Residual Review.

Although the review provided for in Article 9.4.4.2 above is intended as the
final review, if such final review cannot finally determine the Liability Amount
(for example, because the Company auditors do not have all materials or
knowledge of circumstances necessary therefor), then the Investors may, no later
than 30 days after the receipt of such Final Report demand that the Company
procure a residual report and review ("Residual Review") on mutatis mutandis the
same terms as 9.4.4.2.(c), such report to be delivered to the Investors no later
than 30 days after the relevant information can be determined. In the event it
is determined from this residual review that additional amounts are owed by the
Existing Partners under this guarantee, such payment will be made no later than
30 days after receipt of the report.

9.4.4.4 Adjustments to be made to all Determinations.

All determinations to be made pursuant to this Article 9.4 shall be made in
accordance with US GAAP or, where more appropriate, using established Company
policy as approved by the Investors.

9.4.5. Waiver

For the avoidance of doubt, the obligations of the Existing Partners under
Article 9.4., whether or not benefiting the Company, are nonetheless also for
the benefit of the Investors and such obligations may not be waived or
compromised by the Company without the prior written consent of the Investors.

9.4.6. Taxes

The Parties will cooperate to assure that the payment of the Liability Amount
will be accomplished in a tax-efficient manner.

ARTICLE 10 - REPRESENTATIONS AND WARRANTIES

10.1. Representations and Warranties

The Existing Partners represent and warrant that the representations made and
the warranties given to the Investors, as set forth in Exhibit D to this
Agreement are true and accurate on both the Date of this Agreement and on the
Closing Date, with the intention that the Investors may rely upon such
Representations and Warranties in entering into this Agreement and consummating
the transactions contemplated thereby.

The Representations and Warranties are qualified by reference to those matters
fully and fairly disclosed in this Agreement or in the Disclosure Letter
attached as Exhibit B to this Agreement.

10.2. Survival of Representations and Warranties

10.2.1. Subject to the provisions hereafter, any claim by the Investors under
the Representations and Warranties has to be introduced before the expiration of
a period of 24 (twenty four) months following the Closing Date.

10.2.2. Nothwithstanding Article 10.2.1., any claim by the Investors under the
Representations and Warranties relating to environmental, tax or social security
issues has to be introduced before the earlier of the date of an Exit Event or
December 31, 2005.

10.3. Representations and Warranties given by the Investors

Each Investor represents and warrants that its representations made and the
warranties given to the Existing Partners, as set forth in Exhibit N to this
Agreement are true and accurate on both the Date of this Agreement and on the
Closing Date, with the intention that the Existing Partners may rely upon such
representations and warranties in entering into this Agreement and consummating
the transactions contemplated thereby.

10.4. Survival of Representations and Warranties given by the Investors

Any claim by the Existing Partners under the representations and warranties
given by the Investors has to be introduced before the expiration of a period of
24 (twenty four) months following the Closing Date.

ARTICLE 11 - DAMAGES - INDEMNIFICATION

11.1. Subject to the conditions and limitations set out herein the Existing
Partners (the "Indemnifying Party") shall indemnify each Investor (the"Affected
Party") for all damages and liabilities ("Damages") which the Company or its
Subsidiaries suffer (including a diminution in the value of the Company and its
Subsidiaries on a going concern basis as of June 30, 1999 excluding any loss of
opportunities) as a result of a breach or inaccuracy of any of the
Representations and Warranties.

In addition to the foregoing, and subject to the conditions and limitations set
out herein, the Indemnifying Party shall also indemnify the Affected Party for
any reasonable legal costs incurred by the Affected Party to exercise its rights
under Article 11, but only to the extent the claims filed by the Affected Party
are upheld by the arbitrators referred to in Article 14.8. In order to compute
the Damages, only the net cost for the Company and its Subsidiaries (after tax
basis) shall be taken into account.

The Affected Party may opt to have the Indemnifying Party indemnify either the
Affected Party or the Company in lieu of the Affected Party, provided that if
the Damages have to be paid to the Affected Party, they shall be in proportion
to the percentage of the Affected Party's direct or indirect shareholding in the
Company at the time the breach occurred; in order to compute this shareholding
the Partner Interests owned by such Affected Party shall be taken into account
as well as the effect of the Warrants if they are exercised already, or if this
is not the case, the effect of the Warrants as if they would have been exercised
at that time.

11.2. Claims by the Affected Party against the Indemnifying Party under this
Article 11 shall be asserted and resolved as follows :

The Affected Party shall, within one month after its discovery or knowledge of
the matters on which the claim may be based and, subject further to the time
limits contained in Article 10.2. send to the Indemnifying Party a claim notice
notifying the Indemnifying Party of the discovery of such matter (a "Claim
Notice").

If the Indemnifying Party disputes such claim, the Parties shall use their
reasonable efforts to resolve such dispute and, in the absence of any resolution
within nine (9) months from the receipt of the initial Claim Notice, such
dispute shall be submitted to arbitration in accordance with Article 14.8.

The Affected Party (I) shall allow the Indemnifying Party and its accountants
and legal and other advisers to investigate the matter alleged to give rise to a
claim and (II) shall give such assistance permitted by law or regulations to
which the Affected Party is subject as the Indemnifying Party or its accountants
and legal and other advisers may reasonably request, including access to and
copies of any relevant documents, books of accounts, records or other
information.

If the claim is the result of, or in connection with, a claim by or liability
towards a third party, the Affected Party shall not compromise or settle the
claim without the prior written consent of the Indemnifying Parties and the
other Affected Parties, not to be unreasonably withheld. The Affected Party, if
so requested and indemnified by the Indemnifying Party against all costs,
liabilities and expenses which may be incurred by the Affected Party as a result
of such action, shall take such action as may be reasonably requested by the
Indemnifying Party to avoid, dispute, resist, appeal, compromise or settle such
claim or liability subject however to any laws or regulations the Affected Party
may be subject to.

If an Affected Party becomes aware of a matter that may give rise to a claim
against the Indemnifying Party, it shall take all reasonable measures and make
all reasonable efforts to avoid, reduce or mitigate any loss or liability which
might give rise to a claim against the Indemnifying Party

For the purposes of paragraphs (b), (c) ,(d) and (e) above, the Affected Party,
shall cooperate to the extent possible, that the Company takes the same action
as that which may be required by the Indemnifying Party, in order to mitigate
Damages.

11.3. The validity of Claims filed by the Affected Party against the
Indemnifying Party under this Agreement is subject to the following :

Any claim has to be introduced through a Claim Notice filed in accordance with
Article 11.2 (a) within the time limits contained in Article 10.2;

Any claim filed in accordance with the provisions of paragraph (a) above shall
lapse and become unenforceable unless arbitration proceedings in respect of such
claims have been formally requested by the Affected Party against the
Indemnifying Party prior to the expiration of the nine (9) month period
mentioned in Article 11.2 (b), or the parties have agreed in writing
differently.

Except as provided for in clause (d) or as specified in Article 11.7, the
Indemnifying Partners will only be liable :

For any single claim resulting in an obligation for the Existing Partners to
indemnify more than Euro 100,000; and

If the aggregate of all claims exceeding Euro 100,000 for which the Existing
Partner would be liable does exceed an amount equal to Euro 700,000 provided
that if the Damages would exceed such amount, the Existing Partners shall be
liable for the entire amount and not merely for the sum exceeding Euro 700,000.

Both requirements set out under (i) and (ii) have to be cumulatively satisfied.

The total amount of Damages payable by the Indemnifying Party in respect of
breaches or inaccuracies of the Representations and Warranties shall in no event
exceed in the aggregate for all Existing Partners jointly the amount of Euro
122,000,000

(d) The Indemnifying Party shall not be liable to any Investor for any of the
following:

(i) damages incurred by the Company and covered by insurance, but only to the
extent of such cover and payment made within 12 months after the breach, it
being understood that the cost of recovery shall be borne by the Indemnifying
Party and it further being understood that if payments are received by the
Company after said 12 month period, the corresponding amount of the Damages
shall be adjusted and the amount of Damages which were paid in excess shall be
forthwith repaid by the Company to the Indemnifying Party;

(ii) damages in respect of which the Company has a right of recovery against a
third party only to the extent of effectively having received a payment within
12 months after the breach, unless the Indemnifying Party is subrogated in such
right by the Company, as the case may be, and it being understood that if
payments are received by the Company after said 12 months period, the amount of
the Damages shall be adjusted and the corresponding amount of Damages which was
paid in excess shall be forthwith repaid by the Company to the Indemnifying
Party;

(iii) damages relating to matters resulting from any of the following
occurrences taking place after the Closing Date:

1) any negligent action, omission or transaction by any Investor (other than in
its position as Manager), in respect of the matter under consideration;

and

2) any change in any laws, rules, regulations or administrative practices or any
tax increases resulting from such change.

(iv) #9; if and to the extent that a provision or reserve was made in the
Interim Financial Accounts for the matter to which the claim relates or such
matter was mentioned in the notes to such accounts.

11.4. For the avoidance of doubt, it is specified that :

(a) except as provided in Article 11.7, the Investors shall not be entitled to
make any claim in respect of any matter fairly and completely disclosed in the
Agreement and/or the Disclosure Letter; and

(b) the fact that a Due Diligence was carried out prior to the signing of this
Agreement does not limit the right of the Investors under Article 11, it being
understood that on the basis of the information the Investors obtained during
the Due Diligence, the Investors are not aware at the Date of Signature of any
claim against the Existing Partners under the Representations and Warranties
subject to article 11.7. hereafter; and

(c) the Existing Partners shall only have to indemnify the Investors, the
Company or the Subsidiaries once in respect of the same Damages and the
Investors shall not be entitled to claim indemnification more than once in
respect of one or more decrease(s) in value or one or more increase(s) in
liabilities resulting in the same Damages; and

(d) the Existing Partners shall be jointly and severally liable for any Damages;
and

(e) the Damages owing to the Affected Party, the Company or the subsidiaries
herein shall, as the case may be, be reduced by (a) any indemnification
effectively received by the Company from a third party in respect of facts or
circumstances which have given rise to Damages, and (b) the excess, if any, of
(i) any cash amounts effectively paid to the Company or the Subsidiaries in
respect of facts of circumstances having arisen prior to the date hereof and
(ii) in respect of which a provision has been made in the Interim Financial
Accounts over such provision.

11.5. The rights of the Affected Party to claim indemnity under this Article 11
shall be the sole remedy of the Affected Party under this Agreement with respect
to a breach of the Representations and Warranties, to the exclusion of and any
cancellation or termination of this Agreement, except if otherwise provided for
in this Agreement

11.6. Any sums due by the Indemnifying Party to the Affected Party under this
Article 11 shall be deemed to be due and payable twenty (20) Business Days (I)
after the agreement of the Parties as to the amount due and payable or (II)
failing any agreement, after the final determination of such amount pursuant to
arbitration as provided in Article 14.8. Any sums unpaid on their due date shall
bear interest from the due date until the date of full payment, at a rate equal
to Eurobor market rate plus 8%.

11.7. (a) The provisions of Sections 11.1. - 11.6. above shall apply to the
indemnification for the issues covered in this Article 11.7. (the "Special
Issues") except for Article 11.4.(a) and except as specifically otherwise
provided in such Articles 11.1. - 11.6. or in this Article 11.7. The
Indemnifying Party's obligation to indemnify pursuant to this Article 11.7.
shall be unaffected by any disclosure made by the Existing Partners against the
Representations and Warranties.

(b) Regardless of whether or not a breach exists under Articles 1.7, 1.5, 1.8
and 1.4 of the Representations and Warranties of the Existing Partners, the
Existing Partners shall indemnify the Investors and hold them harmless against
all Damages suffered by the Company or any Subsidiary as a result of the
following Special Issues (the "Special Issues Damages"):

(i) the requalification as an employment agreement of any consultancy, service
or whatever other agreement entered into by the Company or any of its
Subsidiaries prior to Closing with any independent contractor (whether a natural
person or a legal entity);

(ii) the presence of soil and/or ground water contamination at any of the sites
owned, leased or operated by the Company at the date of this Agreement, provided
that:

- under local legislation enacted prior to the Closing Date or, only as to
contamination specifically identified in the Investor's Due Diligence report (a
copy of which was provided to the Existing Partners) under local legislation
enacted prior to or after the Closing Date, the contamination either is or
qualifies as an infraction of legal requirements, or did trigger a claim or
obligation to carry out a soil survey or other study related to the
contamination, to take preventive or remedying measures, to implement a
monitoring program, or to pay damages to third parties, and

- the contamination that is at the basis of the Damages was caused prior to the
date of this Agreement or arose in connection with such pre-existing
contamination.

The indemnifications shall cover, but shall not be limited to:

(1) the fees and expenses for soil surveys or other studies related to the
contamination, for preventive or remedying measures, and for monitoring
programs;

(2) the decrease of the value of an asset of the Company resulting from the
presence of the contamination or from the implementation of preventive or
remedying measures or of a monitoring program;

(3) the loss of benefits of the use of the site, due to the implementation of
preventive or remedying measures or of a monitoring program;

(4) the liabilities incurred by the Company toward third parties because of the
presence of the soil contamination or because of the implementation of
preventive or remedying measures or of a monitoring program;

(5) all penalties, interests, proceedings, warrants and fees of technical, legal
and financial experts in connection with such losses, costs, damages and
expenses;

(6) it being understood for the avoidance of doubt that the same damages shall
not be counted twice.

(iii) All activities requiring a permit, authorisation or notification under the
applicable laws or regulations and for which such permit, authorisation or
notification was lacking at the Closing Date as described in the Due Diligence
Report;

(iv) The fact that the properties situated in Machelen and Forest Belgium are
not registered with the mortgage register; and

(v) Tax liabilities of the Company and the Subsidiaries relating to the period
prior to the Closing Date, it being understood that in respect of this item (v)
the provisions of Article 11.3.(c).(i) and (ii) shall not apply.

11.8. For purposes of this Article 11 and Exhibit D, the qualification
"material" shall apply to any agreement, fact or act resulting in Damages
exceeding Euro one hundred thousand, unless specified otherwise.

ARTICLE 12 - GUARANTEES

Fremont Investors, Inc. ("FII") irrevocably undertakes for the benefit of the
Existing Partners and the Company that Fremont LLP has sufficient funds to meet
its existing capital commitments to the Company pursuant to Articles 4.6.1 and
4.6.2. of the Agreement and that if Fremont LLP is unable to meet its existing
capital commitments pursuant to Articles 4.6.1 and 4.6.2 then FFI shall fund
such commitments on behalf of Fremont LLP.

Deutsche Bank AG, London ("Deutsche Bank") irrevocably undertakes for the
benefit of the Existing Partners and the Company that Deutsche Bank LLP has
sufficient funds to meet its existing capital commitments to the Company
pursuant to Articles 4.6.1 and 4.6.2. of the Agreement and that if Deutsche Bank
LLP is unable to meet its existing capital commitments pursuant to Articles
4.6.1 and 4.6.2 then Deutsche Bank shall fund such commitments on behalf of
Deutsche Bank LLP.

Credit Suisse First Boston (International) AG ("CSFB") irrevocably undertakes
for the benefit of the Existing Partners and the Company that CSFB LLP has
sufficient funds to meet its existing capital commitments to the Company
pursuant to Articles 4.6.1 and 4.6.2. of the Agreement and that if CSFB LLP is
unable to meet its existing capital commitments pursuant to Articles 4.6.1 and
4.6.2 then CSFB shall fund such commitments on behalf of CSFB LLP.

AIG Global Real Estate Investment Corp.("AIG") irrevocably undertakes for the
benefit of the Existing Partners and the Company that AIG LLP has sufficient
funds to meet its existing capital commitments to the Company pursuant to
Articles 4.6.1 and 4.6.2. of the Agreement and that if AIG LLP is unable to meet
its existing capital commitments pursuant to Articles 4.6.1 and 4.6.2 then AIG
shall fund such commitments on behalf of AIG LLP.

Notwithstanding anything to the contrary in this Agreement, it is expressly
understood that the obligations of each of AIG, CSFB, Deutsche Bank or FII under
this Agreement shall be limited to the provisions of this Article 12.

Each of AIG, CSFB, Deutsche Bank or FII may only assign its obligations under
this Article 12 to its Investor Sponsored Fund or an Affiliated Company provided
the assignor prior to the transfer provides the Company with a certificate from
a reputable accounting firm certifying that such Investor Sponsored Fund or
Affiliated Company has sufficient financial means to meet its obligations under
this Agreement. In addition such assignee must (i) undertake in writing that it
shall continue to have sufficient financial means to meet its obligations under
this Agreement and (ii) must become a Party to this Agreement and accept to
observe the obligations contained in this Article 12 through the signing of an
Addendum to this Agreement confirming the same. The assignor shall not remain
jointly and severally liable for the proper execution by the Investment
Sponsored Fund or the Affiliated Company of such assigned obligations, provided
the above mentioned conditions have been complied with.

ARTICLE 13 - TERM AND TERMINATION

This Agreement is entered into for a fixed term of twenty (20) years as from the
Date of this Agreement.

This Agreement shall terminate automatically by mutual written agreement among
the Parties or in the event of a Trade Sale or in the event of an IPO of the
Company.

ARTICLE 14 - MISCELLANEOUS

14.1. Expenses

Save as otherwise provided herein, the Parties shall procure that the expenses
incurred in connection with the preparation of this Agreement and the
transactions contemplated hereby, including, without limitation, legal and
auditing fees and expenses, will be borne by the Company and paid out of the
capital or loans contributed provided that the due diligence costs to be borne
by the Company shall not exceed EUR 750,000, in accordance with the terms
outlined in Exhibit S.

14.2. Press Announcements

All public announcements, releases, statements and communications by any of the
Parties to third persons (excluding the employees of either Party and customers)
relating to this Agreement shall be made only at such time and in such manner as
may be prior agreed upon in writing by the Parties, unless otherwise required by
law or contract. To the greatest extent practicable, the Parties shall discuss
with each other the form, timing and substance of such announcements, releases,
statements and communications prior to the dissemination thereof.

14.3. Notices

All notices, requests, claims, demands and other communications hereunder shall
be delivered to the Parties in person or sent to the addresses set forth in the
first pages of this Agreement hereof by first class courier or by registered
letter, postage prepaid and return receipt requested, or by telefax as follows:

 

If to the Existing Partners

If to Shurgard

To: Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

Attn: Mr. Charles K. Barbo

Telefax: 00 1-206 652.37.60

If to SSC Benelux Inc

To: SSC Benelux Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

Attn: Mr. Charles K. Barbo

Telefax: 00 1-206 652.37.60

If to Shurope

To: Shurope Storage S.A.

Quai du Commerce 48

1000 Brussels

Belgium

Attn: Mr. Charles K. Barbo and Mr. Harrell L. Beck

Telefax: 00 32 2 229 56 55

 

If to Recom & Co

To: Recom & Co S.N.C.

Quai du Commerce 48

1000 Brussels

Belgium

Attn: Mr. Patrick Metdepenninghen

Telefax: 00 32 2 229 56 55

If to E-Parco

To: E-Parco S.A.R.L.

Boulevard Royal 4

2449 Luxembourg

Luxembourg

Attn: Halsey S.A.R.L.

Telefax: 00 32 2 229 56 55

If to ESS

To: European Self Storage S.A.

Quai du Commerce 48

1000 Brussels

Belgium

Attn: Mr. Patrick Metdepenninghen

Telefax: 00 32 2 229 56 55

 

If to Recom

To: Restructuring Competence S.A.

Quai du Commerce 48

1000 Brussels

Belgium

Attn: Mr. Patrick Metdepenninghen

Telefax: 00 32 2 229 56 55

If to Grana

To: Grana International S.A.

> > Quai du Commerce 48

1000 Brussels

Belgium

Attn: Mr. Patrick Metdepenninghen and Mr. Ake Fogelberg

Telefax: 00 32 2 229 56 55

 

If to the Investors:

If to Deutsche Bank GP

To: Deutsche Bank AG, London



Winchester House



1 Great Winchester Street

London EC2N 2DB

Attn. Scott O'Donnell

Telefax: 00 44 171 547 5444

cc: Justin Chuter
and David Netser

If to Deutsche Bank LLP

To: Deutsche Bank AG, London



Winchester House



1 Great Winchester Street

London EC2N 2DB

Attn. Scott O'Donnell

Telefax: 00 44 171 547 5444

cc: Justin Chuter
and David Netser

If to Fremont GP

> > To : Fremont SE (G.P.)Ventures, L.L.C.
> > 
> > c/o Fremont Realty Capital, L.P.
> > 
> > 375 Park Avenue, Suite 3101
> > 
> > New York, New York 10152

Attn. Frederick P. Zarrilli

Telefax: 00 1 212 771 1899

cc: Fremont Group, L.L.C.

50 Fremont, Suite 3700

San Francisco, CA 94105

USA

Attn: General Counsel

Telefax: 00 1 415 512 7121

If to Fremont LLP

To : Fremont SE (L.P.) Ventures, L.L.C.

> > c/o Fremont Realty Capital, L.P.
> > 
> > 375 Park Avenue, Suite 3101
> > 
> > New York, New York 10152

U.S.A.

Attn. Frederick P. Zarrilli

Telefax: 00 1 212 771 1899

cc: Fremont Group, L.L.C.

50 Fremont, Suite 3700

San Francisco, CA 94105

USA

Attn: General Counsel

Telefax: 001 415 512 7121

If to CSFB GP

To : SSC General Partner (Guernsey) Limited

Helvetia Court, South Esplanade

St Peter Port, Guernsey

Attn. Paul Bannier

Telefax: 00 44 1481 710 934

If to CSFB LLP

To : SSC Partner (Guernsey) Limited

Helvetia Court, South Esplanade

St Peter Port, Guernsey

Attn. Paul Bannier

Telefax: 00 44 1481 710 934

If to AIG GP

To : AIG Self Storage LP, LLC

c/o AIG Global Real Estate Investment Corporation

1 Chase Manhattan Plaza, 57th Floor

New York, NY 10005

Attn. President

Telefax: 001 212 514 5228

cc: AIG Global Real Estate Invesment Corporation

1 Chase Manhattan Plaza, 57th Floor

New York, NY 10005

Attn: General Counsel

Telefax: 001 212 514 5228

If to AIG LLP

To : AIG Self Storage LP, LLC

c/o AIG Global Real Estate Investment Corporation

1 Chase Manhattan Plaza, 57th Floor

New York, NY 10005

Attn. President

Telefax: 00 1 212 514 5228

cc: AIG Global Real Estate Invesment Corporation

1 Chase Manhattan Plaza, 57th Floor

New York, NY 10005

Attn: General Counsel

Telefax: 00 1 212 514 5228

If to Deutsche Bank

To: Deutsche Bank AG, London



Winchester House



1 Great Winchester Street

London EC2N 2DB

Attn. Scott O'Donnell

Telefax: 00 44 171 933 3309

cc: Justin Chuter

If to FII

> > To : Fremont Investors, Inc.
> > 
> > 50 Fremont, Suite 3700
> > 
> > San Francisco, CA 94105

U.S.A.

Attn. General Counsel

Telefax: 001 415 512 7121

cc: Fremont Realty Capital, L.P.

> > 375 Park Avenue, Suite 3101
> > 
> > New York, NY 10152

U.S.A.

Attn: Frederick P. Zarrilli

Telefax: 00 1 212 771 1899

If to CSFB

To: Credit Suisse First Boston (International) AG

> > C/o Credit Suisse First Boston (Europe) Limited,
> > 
> > One Cabot Square,
> > 
> > London E14 4QJ
> > 
> > U.K.
> > 
> > Attn. European Real Estate Products Group

Telefax 00 44 207 888 4699

If to AIG

To: AIG Global Real Estate Investment Group

1 Chase Manhattan Plaza, 57th Floor

> > New York, NY 10005

Attn. President

Telefax 00 1 212 514 5228

If to CSFB (Europe) Ltd

To: Credit Suisse First Boston (Europe) Limited,

> > One Cabot Square,
> > 
> > London E14 4QJ
> > 
> > U.K.
> > 
> > Attn. European Real Estate Products Group
> > 
> > Telefax 0044 207 888 4699

If to the Company

To: SSC Benelux & Co S.C.A.

Quai du Commerce 48

1000 Brussels

Attn. Mr. Patrick Metdepenninghen

Telefax (32 2) 229 56 55

If to the Board of Managers of the Company:

To: The Chairman of the Board

Telefax: (32 2) 229 56 55

Address: Registered office of the Company

Each change of address by a Party shall be notified to the other Parties in
accordance with the provisions of this Article 14.3.

Any notice, demand or other communication sent by first class courier or by mail
shall be deemed to have been received by the Party to whom it was sent on the
day shown as the day of receipt on the return receipt sent with the same. Any
notice, demand or other communication sent by telefax shall be deemed, in the
absence of proof to the contrary, to have been received by the Party to whom it
was sent on the date of dispatch, provided that the report generated by the
sender's telefax machine shows that all pages of such notice, demand or other
communication were properly transmitted to the recipient's telefax number.

14.4. Severability

If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part, then such provision shall be ineffective to the extent of such
invalidity or unenforceability, without invalidating the remaining provisions of
this Agreement. In this event, the Parties shall cooperate to achieve the
intended purpose of such provision, to the extent legally permissible.

14.5. Assignment

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns. Except as otherwise expressly permitted
in the Agreement, the Parties may not, directly or indirectly, assign or
transfer this Agreement or any right, obligation or interest herein in whole or
in part without the prior written consent of the other Parties in each instance
and unless the assignee or transferee shall have assumed in writing all the
duties and obligations of the transferee. Upon such assignment or transfer, the
transferor shall remain primarily liable hereunder unless otherwise expressly
provided in this Agreement.

14.6. Exhibits

The Exhibits attached to this Agreement, and any other document attached to this
Agreement and referred to herein are an integral part of this Agreement.

14.7. Entire Agreement

This Agreement and the Exhibits, constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties, or between any of them, with respect to the subject matter hereof.

This Agreement may be amended only by an instrument in writing signed by or on
behalf of all the Parties.

14.8. Applicable Law and Choice of Forum

This Agreement shall be governed by Belgian law.

If any dispute arises out of or in connection with the Agreement, Parties shall
first attempt to find an amicable solution to their dispute.

All disputes arising out of or in connection with the Agreement which cannot be
amicably settled shall be finally settled under the rules of arbitration of the
International Chamber of Commerce by three arbitrators appointed in accordance
with said rules, by mutual agreement of all Parties to the Agreement. If the
Parties cannot agree upon the identity of the three arbitrators within one month
after the first formal request thereto, the three arbitrators shall be appointed
in accordance with Article 10.2 of said rules.

All arbitrators shall be fluent in English and be legal practitioners holding a
Belgian law degree.

Once the proceedings are pending, any party may cross-claim against any party to
the dispute based on the Agreement .

Any party to the dispute may request that any party to the Agreement which was
not initially involved in the proceeding, be forced to join the proceeding,
provided that such a joinder is substantially related to the subject matter of
the dispute under arbitration. Any party to the above-mentioned agreement which
is not involved in the proceedings, may request to join the existing proceeding,
provided that such intervention is substantially related to the subject matter
of the dispute under arbitration. In case of a joinder or intervention pursuant
to this paragraph, the party joining the arbitration shall accept the
arbitrators already appointed and waive its rights to designate an arbitrator of
its own.

In case of a joinder or an intervention pursuant to the above paragraph, if the
subject matter of the joinder or the intervention is not, or is judged not to
be, substantially related to the subject matter of the dispute under
arbitration, the party requesting the joinder or the intervention may submit the
dispute to a separate arbitration tribunal.

The seat of arbitration shall be Brussels, Belgium, unless the Parties
unanimously agree in writing otherwise.

The language of the arbitration shall be in English.

14.9. Conflict between the Agreement and the Loan or the Charter

In the event of a conflict between the Agreement and the Loan or the Charter
(including the issuance conditions of the Warrants and the Profit Certificates),
the provisions of the Agreement shall prevail as between the Parties except for
any future modifications to the Charter which shall prevail. In the event of a
conflict between the French and English version of the Charter, the English
version shall prevail.

14.10. Originals

SSC Benelux Inc., Shurope, Recom & Co, E-Parco, ESS, Recom, Deutsche Bank LLP,
Fremont LLP, CSFB LLP, AIG LLP, Deutsche Bank, Fremont Realty Capital, CSFB ,
AIG and CSFB (Europe) Ltd hereby waive their right to receive each an executed
original of this Agreement.

Shurgard, SSC Benelux Inc., Shurope, Recom & Co, E-Parco, ESS, Recom, Grana and
the Company hereby appoint Mr. Paul Van Hooghten, Christophe Litt and Olivier
Lambinet each acting alone and with power of substitution, as their
representatives authorized to initial in their name and on their behalf each
page of this Agreement including its Exhibits.

Deutsche Bank GP, Deutsche Bank LLP, Fremont GP, Fremont LLP, CSFB GP, CSFB LLP,
AIG GP, AIG LLP, Deutsche Bank, Fremont Realty Capital, CSFB,AIG and CSFB
(Europe) Ltd. hereby appoint Mr. Daniel Gillet and Fabian Beullekens, each
acting alone and with power of substitution, as their representatives authorized
to initial in their name and on their behalf each page of this Agreement
including its Exhibits.

 

 

 

 

Next Page is Signatory Page

Done in London, on October 8, 1999, in seven originals. Shurgard, Grana, the
Company, Deutsche Bank GP, Fremont GP, CSFB GP and AIG GP each acknowledge
receipt of its own original, the other Parties having expressly waived their
right thereto.



Shurgard Storage Centers Inc.

By: /s/ Charles Barbo

Name: Charles Barbo

Its: Chairman and President

 



SSC Benelux Inc.

By: /s/ Charles Barbo

Name: Charles Barbo

Its: Director

SSC Benelux Inc.

By: /s/ Harrell Beck

Name: Harrell Beck

Its: Director



Shurope Storage S.A.

By: /s/ Charles Barbo

Name: Charles Barbo

Its: Director

Shurope Storage S.A.

By: /s/ Harrell Beck

Name: Harrell Beck

Its: Director

 

 

Recom & Co S.N.C.

By: /s/ Patrick Metdepenninghen

Name:Patrick Metdepenninghen

Its: Gerant

 



E-Parco S.A.R.L.

By: /s/ Patrick Metdepenninghen

Name: Patrick Metdepenninghen

Its: By proxy

 



European Self Storage S.A.

By: /s/ Patrick Metdepenninghen

Name: Patrick Metdepenninghen

Its: Director

 

 

 

Restructuring Competence S.A.

By: /s/ Patrick Metdepenninghen

Name: Patrick Metdepenninghen

Its: Director

 



Grana International S.A.

By: /s/ Ake Fogelberg

Name: Ake Fogelberg

Its: Director

 



REIB Europe Operator Limited

By: /s/ Scott O'Donnell

Name: Scott O'Donnell

Its: Power of Attorney

 

 

 

Deutsche Bank Aktiengesellschaft, London

By: /s/ Scott O'Donnell

Name: Scott O'Donnell

Its: Power of Attorney

 



REIB International Holdings Limited

By: /s/ Scott O'Donnell

Name: Scott O'Donnell

Its: Director

 



Fremont SE (G.P.) Ventures, L.L.C.

By: /s/ Frederick P. Zarrilli

Name: Frederick P. Zarrilli

Its: Authorized Representative

 

 

 

 

Fremont Investors, Inc.

By: /s/ Frederick P. Zarrilli

Name: Frederick P. Zarrilli

Its: Authorized Representative

 



Fremont SE (L.P.) Ventures, L.L.C.

By: /s/ Frederick P. Zarrilli

Name: Frederick P. Zarrilli

Its: Authorized Representative

 

 

 

 

SSC General Partner (Guernsey) Limited

By: /s/ David Mitchison

Name: David Mitchison

Its: Director

SSC General Partner (Guernsey) Limited

By: /s/ Paul Bannier

Name: Paul Bannier

Its: Director



SSC Partner (Guernsey) Limited

By: /s/ David Mitchison

Name: David Mitchison

Its: Director

SSC Partner (Guernsey) Limited

By: /s/ Paul Bannier

Name: Paul Bannier

Its: Director



Credit Suisse First Boston (International) AG

By: /s/ D. Vacro

Name:  D. Vacro

Its: Power of Attorney

Credit Suisse First Boston (International) AG

By: /s/ D. Vacro

Name:  D. Vacro

Its: Power of Attorney

 

 

 

AIG Self Storage GP, LLC

By: /s/ Kevin P. Fitzpatrick

Name: Kevin P. Fitzpatrick

Its: President of AIG Global Real Estate Investment Corp., the sole member of
AIG GP

 



AIG Self Storage LP, LLC

By: /s/ Kevin P. Fitzpatrick

Name: Kevin P. Fitzpatrick

Its: President of AIG Global Real Estate Investment Corp., the sole member of
AIG GP

 

 

 

 

AIG Global Real Estate Investment Corp.

By: /s/ Kevin P. Fitzpatrick

Name: Kevin P. Fitzpatrick

Its: President

 

 

 

 

Credit Suisse First Boston (Europe) Limited

By: /s/ D. Vacro

Name: D. Vacro

Its: Power of Attorney

 

 

 

 

SSC Benelux & Co S.C.A.

By: SSC Benelux Inc.

By: /s/ Charles Barbo

Name: Charles Barbo

Its: President

SSC Benelux & Co S.C.A.

By: ESS

By: /s/ Patrick Metdepenninghen

Name: Patrick Metdepenninghen

Its: Director

EXHIBIT LIST

 

Charter

Disclosure Letter

Key Executives

Representations and Warranties - Existing Shareholders

Loan Agreement between Recom & Co and the Company

License Agreement

Investor Initial Contribution Schedule (including General Partner Interests)

Material Deviation from Approved Business Plan or Annual Budget

Issuance of Warrants - Terms and Conditions

Profits Certificate Payments Request Form

June 30th Balance Sheet and Guarantee Schedules

Required Facility

Real Estate Investments Process

Representations and Warranties - Investors

Intentionally left blank

Sample Quarterly Financial Statements

List of Subsidiaries and date of latest amendments to charter

Intentionally left blank

Acceptable Due Diligence Costs

Grana - Shurgard Ownership Agreement as amended

The Initial Business Plan

Definition of Affiliate

Addressees referred to in Article 4.6.2

Note as referred to in Article 4.9.(i)

 

 

*

* *

